ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_04_EN.txt.                      487




                                               SEPARATE OPINION
                                          OF JUDGE CANÇADO TRINDADE



                                                      table of contents

                                                                                             Paragraphs

                          I. Prolegomena1‑4
                      II. The Factual Background of the Present Case : The Regime
                          Habré in Chad (1982‑1990) in the Findings of the Chadian
                          Commission of Inquiry (Report of 1992)                                 5‑15
                             1. The organs of repression of the regime Habré in Chad
                                (1982-1990)9‑10
                             2. The systematic practice of torture of persons arbitrarily
                                detained11‑12
                             3. Extra‑judicial or summary executions and massacres       13

                             4. The intentionality of extermination of those who allegedly
                                opposed the regime                                              14‑15
                      III. The Decision of May 2006 of the UN Committee against
                           Torture16‑21
                      IV. The Case before the ICJ : Responses to Questions Put to
                          the Contending Parties                                                22‑43
                             1. Questions put to both Parties                                      22
                             2. Reponses by Belgium                                             23‑33
                             3. Responses by Senegal                                            34‑40
                             4. General assessment                                              41‑43
                          V. Peremptory Norms of International Law (Jus Cogens) :
                             The Corresponding Obligations of Result, and Not of
                             Simple Conduct                                                     44‑51
                      VI. The Everlasting Quest for the Realization of Justice in
                          the Present Case                                                      52‑64
                             1. Legal actions in domestic courts                                53‑55
                             2. Requests of extradition                                            56
                             3. Initiatives at international level                              57‑61
                             4. Initiative of entities of African civil society                 62‑64


                     69




6 CIJ1033.indb 134                                                                                        28/11/13 12:50

                     488 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     VII. The Search for Justice : Initiatives and Endeavours of the
                          African Union                                                 65‑72
                     VIII. Urgency and the Needed Provisional Measures of Protec-
                           tion73‑81
                      IX. The Absolute Prohibition of Torture in the Realm of Jus
                          Cogens82-103
                          1. The international legal regime against torture             83‑94
                          2. Fundamental human values underlying that prohibition      95‑103


                       X. Obligations Erga Omnes Partes under the UN Conven-
                          tion against Torture                                        104‑108
                      XI. The Gravity of the Human Rights Violations and the
                          Compelling Struggle against Impunity                        109-133
                          1. Human cruelty at the threshold of gravity             109‑115
                          2. The inadmissibility of impunity of the perpetrators   116‑125
                          3. The position of Chad against impunity                 126‑129
                          4. The struggle against impunity in the law of the United
                             Nations130‑133
                     XII. Obligations under Customary International Law : A Pre-
                          cision as to the Court’s Jurisdiction                       134‑144
                     XIII. A Recurring Issue : The Time of Human Justice and the
                           Time of Human Beings                                       145-157
                          1. An unfortunate décalage to be bridged 145‑153
                          2. Making time work pro victima154‑157
                     XIV. The Time Factor : A Rebuttal of a Regressive Interpreta-
                          tion of the Convention against Torture                      158‑168
                     XV. A New Chapter in Restorative Justice ?                       169‑174
                     XVI. Epilogue : Concluding Reflections                           175‑184




                     70




6 CIJ1033.indb 136                                                                               28/11/13 12:50

                     489 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                                         I. Prolegomena

                        1. I have voted in favour of the adoption of the present Judgment in
                     the case concerning Questions relating to the Obligation to Prosecute or
                     Extradite (Belgium v. Senegal), whereby the International Court of Jus-
                     tice (ICJ) has established violations of Articles 6 (2) and 7 (1) of the
                     1984 United Nations Convention against Torture 1, has asserted the need
                     to take immediately measures to comply with the duty of prosecution
                     under that Convention 2, and has rightly acknowledged that the absolute
                     prohibition of torture is one of jus cogens 3. Although I have agreed with
                     the Court’s majority as to most of the findings of the Court in its present
                     Judgment, there are two points of its reasoning which I do not find satis-
                     factory or consistent with its own conclusions, and on which I have a
                     distinct reasoning, namely, the Court’s jurisdiction in respect of obliga-
                     tions under customary international law, and the handling of the time
                     factor under the UN Convention against Torture. I feel thus obliged
                     to dwell upon them in the present separate opinion, so as to clarify the
                     matter dealt with by the Court, and to present the foundations of my
                     personal position thereon.
                        2. My reflections, developed in the present separate opinion, pertain to
                     considerations at factual, conceptual and epistemological levels, on dis-
                     tinct points in relation to which I do not find the reasoning of the Court
                     entirely satisfactory or complete. At the factual level, I shall dwell upon :
                     (a) the factual background of the present case : the regime Habré in Chad
                     (1982‑1990) in the findings of the Chadian Commission of Inquiry
                     (Report of 1992) ; (b) the significance of the decision of 2006 of the
                     UN Committee against Torture ; (c) the clarifications on the case before
                     the ICJ, in the responses to questions put to the contending Parties in the
                     course of the legal proceedings ; and (d) the everlasting quest for the real-
                     ization of justice in the present case.
                        3. At the conceptual and epistemological levels, my reflections in the
                     present separate opinion will focus on : (a) urgency and the needed pro-
                     visional measures of protection in the cas d’espèce ; (b) the acknowledg-
                     ment of the absolute prohibition of torture in the realm of jus cogens ;
                     (c) the obligations erga omnes partes under the UN Convention against
                     Torture ; (d) the gravity of the human rights violations and the compel-
                     ling struggle against impunity (within the law of the United Nations
                     itself) ; (e) the obligations under customary international law ; and (f) the
                     décalage between the time of human justice and the time of human beings
                     revisited (and the need to make time work pro victima).




                          1 Judgment, resolutory points 4 and 5 of dispositif.
                          2 Ibid., point 6 of dispositif.
                          3 Ibid., para. 99.



                     71




6 CIJ1033.indb 138                                                                                   28/11/13 12:50

                     490 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                         4. In sequence, I will proceed to : (a) a rebuttal of a regressive inter-
                     pretation of the UN Convention against Torture (CAT) ; and (b) the
                     identification of the possible emergence of a new chapter in restorative
                     justice. As to the reassuring assertion by the Court that the absolute
                     ­prohibition of torture is one of jus cogens (Judgment, para. 99) — which
                      I strongly support — I go further than the Court, as to what I perceive as
                      the ­pressing need to extract the legal consequences therefrom, which the
                      Court has failed to do. The way will then be paved, in the epilogue, for
                      the presentation of my concluding reflections on the matter dealt with in
                      the present Judgment of the Court.


                          II. The Factual Background of the Present Case : The Regime
                             Habré in Chad (1982‑1990) in the Findings of the Chadian
                                      Commission of Inquiry (Report of 1992)

                         5. In the written and oral phases of the proceedings before this Court,
                     both Belgium and Senegal referred to the Report of the National Com-
                     mission of Inquiry of the Chadian Ministry of Justice, concluded and
                     adopted in May 1992. Thus, already in its Application Instituting
                     ­Proceedings (of 19 February 2009), Belgium referred repeatedly to the
                      findings of the 1992 Report of the Truth Commission of the Chadian
                      Ministry of Justice, giving account of grave violations of human rights
                      and of international humanitarian law during the Habré regime (1982‑
                      1990) in Chad 4. Subsequently, in its Memorial (of 1 July 2010), in dwel­
                      ling upon Chad under the regime of Mr. H. Habré, Belgium recalled that,
                              “[a]ccording to an assessment published in 1993 by the National Com-
                              mission of Inquiry of the Chadian Ministry of Justice, Mr. Habré’s
                              presidency produced tens of thousands of victims. The Commission
                              gives the following figures : ‘more than 40,000 victims ; more than
                              80,000 orphans ; more than 30,000 widows ; more than 200,000 people
                              left with no moral or material support as a result of this repression’.” 5
                              (Para. 1.10.)
                       6. The aforementioned Report was also referred to in the course of the
                     oral arguments at the provisional measures phase 6. Subsequently, Bel-
                     gium referred repeatedly to the Report, from the very start of its oral
                     arguments on the merits of the case 7. For its part, in its oral argument

                          4   Application instituting proceedings, pp. 13, 39, 57, 89 and 93.
                          5 Chadian Ministry of Justice, « Les crimes et détournements de l’ex‑président Habré et

                     de ses complices — Rapport de la commission d’enquête nationale du ministère tchadien de
                     la justice » [« The Crimes and Misappropriations Committed by ex‑President Habré and His
                     ­Accomplices — Report by the National Commission of Inquiry of the Chadian Ministry of
                      Justice »], Paris, L’Harmattan, 1993, pp. 3‑266. For the English translation, see Neil J. Kritz (ed.),
                      Transitional Justice, Vol. III, Washington D.C., U.S. Institute of Peace Press, 1995, pp. 51‑93.
                         6 CR 2009/08, of 6 April 2009, pp. 18‑19.
                         7 CR 2012/2, of 12 March 2012, pp. 12 and 23.



                     72




6 CIJ1033.indb 140                                                                                                             28/11/13 12:50

                     491 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     of 16 March 2012 before the Court, Senegal also referred to those find-
                     ings of the Chadian Truth Commission, as evoked by Belgium 8. Those
                     findings were not controverted.
                        7. In my understanding, those findings ought to be taken into account
                     in addressing the questions lodged with the Court in the present case,
                     under the CAT, one of the “core Conventions” on human rights of the
                     United Nations. (This is of course without prejudice to the determination
                     of facts by the competent criminal tribunal that eventually becomes
                     entrusted with the trial of Mr. H. Habré.) After all, the exercise of juris-
                     diction — particularly in pursuance to the principle aut dedere aut judi-
                     care — by any of the States parties to the CAT (Arts. 5‑7) is prompted by
                     the gravity of the breaches perpetrated to the detriment of human beings,
                     of concern to the members of the international community as a whole.

                       8. Bearing this in mind, the main findings set forth in the Report of the
                     Chadian Truth Commission may here be briefly recalled, for the purposes
                     of the consideration of the cas d’espèce. They pertain to : (a) the organs
                     of repression of the regime Habré in Chad (1982‑1990) ; (b) arbitrary
                     detentions and torture ; (c) the systematic nature of the practice of tor-
                     ture of detained persons ; (d) extra‑judicial or summary executions, and
                     massacres. The corresponding passages of the Report, published in 1993,
                     can be summarized as follows.


                                       1. The Organs of Repression of the Regime Habré
                                                    in Chad (1982-1990)
                        9. According to the aforementioned Report of the Chadian Truth Com-
                     mission, the machinery of repression of the Habré regime in Chad (1982-
                     1990) was erected on the creation and function of four organs of his
                     dictatorship, namely : the Directorate of Documentation and Security
                     (Direction de la documentation et de la sécurité — DDS) or the “political
                     police”, the Service of Presidential Investigation (Service d’investigation pré-
                     sidentielle — SIP), the General Information [Unit] (Renseignements
                     généraux — RG) and the State party (parti‑Etat), called the Union natio-
                     nale pour l’indépendance et la révolution — UNIR). And the Report added :
                                 “All these organs had the mission of controlling the people, keeping
                              them under surveillance, watching their actions and attitudes even in
                              the smallest matters, in order to flush out so-called enemies of the
                              nation and neutralize them permanently.
                                 The DDS is the principal organ of repression and terror. Among
                              all the oppressive institutions of the Habré regime, the DDS distin-
                              guished itself by its cruelty and its contempt for human life. It fully


                          8   CR 2012/5, of 16 March 2012, p. 31.

                     73




6 CIJ1033.indb 142                                                                                      28/11/13 12:50

                     492 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                               carried out its mission, which was to terrorize the population to make
                               them better slaves.
                                  Habré laid all the foundations for his future political police in the
                               first days after he seized power. Initially it existed in embryonic form
                               as the ‘Documentation and Intelligence Service’ (. . .). The DDS as it
                               is known today was created by Decree No. 005/PR of 26 January
                               1983.” 9
                        10. The “territorial competence” of the DDS extended over “the whole
                     national territory” and even abroad. No sector, public or private, escaped
                     its supervision :
                                  “Agents were everywhere in the country, beginning with the pre-
                               fectures, the subprefectures, the cantons and even the villages. It had
                               a branch in every electoral borough. To oversee its territory, it
                               recruited local agents as spies and informers. Each branch was com-
                               posed of a chief and a deputy.” 10

                     Promotions were given in exchange for information 11. The DDS aimed
                     also at those who opposed the regime and were based in neighbouring
                     countries, whereto it sent its agents to perpetrate murder or kidnap-
                     pings 12. The DDS was directly linked and subordinated to the Presidence
                     of the Republic, as set forth by the decree which instituted the DDS ;
                     given the “confidential character” of its activities, there was no intermedi-
                     ary between President H. Habré and the DDS 13.

                                         2. The Systematic Practice of Torture of Persons
                                                      Arbitrarily Detained
                       11. The same Report adds that, in the period of the Habré regime,
                     most victims were arbitrarily detained by the DDS, without knowing the
                     charges against them. They were systematically tortured, either for
                     “intimidation” or else as “reprisal” 14. And the Report added that

                                 “Torture was an institutional practice in the DDS. Arrestees were
                               systematically tortured, then kept in tiny cells under terrible and inhu-
                               mane conditions. (. . .) [T]he DDS elevated torture virtually to

                        9 Chadian Ministry of Justice, “Report by the National Commission of Inquiry of

                     the Chadian Ministry of Justice on ‘The Crimes and Misappropriations Committed by
                     ex‑President Habré and His Accomplices’ ”, op. cit. supra note 5.
                        10 Ibid.
                        11 Ibid., pp. 61‑62.
                        12 Ibid.
                        13 He gave all the orders, and the DDS reported to him daily ; ibid. This was how,

                     during his eight years in power, he imposed a regime of terror in Chad.
                          14   Ibid., p. 69.

                     74




6 CIJ1033.indb 144                                                                                           28/11/13 12:50

                     493 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                          the ­status of a standard procedure, and almost all detainees were
                          subjected to it one way or another, regardless of sex or age.” 15


                       12. And the Chadian Truth Commission proceeded in its account of
                     the facts it found :
                            “Everyone arrested by the DDS, in N’Djamena or in the provinces,
                          was systematically subjected to at least one interrogation session, fol-
                          lowing which an interrogation report was prepared. Torture being the
                          tool of choice during interrogation, DDS agents resorted to it syste­
                          matically.
                            A number of former DDS detainees told the Commission of Inquiry
                          about the torture and abuse to which they were subjected during their
                          detention. Scars from these tortures and medical examinations have
                          corroborated their testimony.” 16

                                        3. Extra‑Judicial or Summary Executions
                                                     and Massacres
                       13. The Report of the Chadian Truth Commission also acknowledged
                     cases of extra-judicial or summary executions, and of massacres :

                            “During his eight-year reign Hissein Habré created a regime where
                          adherence to any political opinions contrary to his own could mean
                          physical liquidation. Thus, from the time he came to power in June
                          1982 through November 1990 when he fled, a large number of Chad-
                          ians were persecuted for their efforts to modify his autocratic policies.
                          That is why entire families were arrested and imprisoned with no trial
                          of any kind, or simply hunted down and wiped out. (. . .)

                             Individuals arrested by DDS had very little chance of coming out
                          alive. This sad reality was known to all Chadians. Detainees died in
                          one of two ways : either slowly, following days or months of impris-
                          onment, or quickly, in the first few days after arrest, at the hands of
                          Hissein Habré’s executioners. (. . .)

                            Testimony from former political prisoners has provided ample evi-
                          dence about the ways their comrades died in prison. Some died of
                          physical exhaustion due to inhuman prison conditions (. . .). Others
                          died from asphyxiation. Packed into minuscule cells (. . .), prisoners
                          died one after another.

                         15 Neil J. Kritz (ed.), Transitional Justice, op. cit. supra note 5, p. 38. Such prac-

                     tice was conducted pursuant to superior orders, in the hierarchy of power ; cf. ibid.,
                     pp. 69‑70.
                         16 Ibid., pp. 70‑71.



                     75




6 CIJ1033.indb 146                                                                                                28/11/13 12:50

                     494 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                               Removals at night and extra-judiciary executions are practiced
                               ­regularly by DDS agents on detainees. These are generally the most
                                bloodthirsty agents (. . .) who proceed in the selection of prisoners
                                destined for the abattoir located near N’Djamena. These odious
                                and barbarous and acts target a certain category of detainees.” 17


                                      4. The Intentionality of Extermination of Those Who
                                                 Allegedly Opposed the Regime
                        14. In its remaining parts, the Report of the Chadian Truth Commis-
                     sion addressed aggravating circumstances of the oppression of the regime
                     Habré, mainly the intentionality of the atrocities perpetrated. In its own
                     words,
                                 “The Hissein Habré regime was a veritable hecatomb for the Chad-
                               ian people ; thousands of people died, thousands of others suffered in
                               mind and body and continue to suffer.

                                  Throughout this dark reign, in N’Djamena and everywhere else in
                               the country, systematic repression was the rule for all opponents or
                               suspected opponents of the regime.
                                  The possessions of persons arrested or hunted were pillaged and
                               their relatives persecuted. Entire families were decimated.
                                  In the interior, villages were completely burned down and their
                               populations massacred. Nothing was immune to this murderous mad-
                               ness, and the entire country was in a state of terror. (. . .)
                                  Never in the history of Chad have there been so many deaths, never
                               have there been so many innocent victims. When the Commission of
                               Inquiry began its work, it believed that at worst it would be dealing
                               with massacres, but the further it proceeded in its investigations, the
                               larger loomed the dimensions of the disaster, until finally it was a
                               question of extermination. No ethnic group, no tribe, no family was
                               spared, except the Goranes and their allies. The killing machine made
                               no distinction between men, women and children. The mildest protest
                               was equated with revolt and triggered horrible reprisals. The silenced
                               and submissive population watched powerless its own gradual asphyx-
                               iation. Starting in 1982, political prisons sprang up all over Chad, and
                               they were not emptied until the fall of the regime in 1990. In
                               N’Djamena as well as the provinces, arrests were made at a frenetic
                               pace. People were arrested on any pretext, even without any pretext.
                               A slip of the tongue, an old grudge never forgiven by a Gorane or
                               DDS agent, even an incident fabricated of whole cloth was enough
                               for one to find himself in the grim dungeons of the DDS.


                          17   Neil J. Kritz (ed.), Transitional Justice, op. cit. supra note 5, pp. 54 and 75.


                     76




6 CIJ1033.indb 148                                                                                                 28/11/13 12:50

                     495 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                 In these dungeons, a very large number of people died. The number
                               of political prisoners counted by the Commission of Inquiry for the
                               period 1982-1990 and the number who died during the same period
                               boggle the imagination.” 18
                        15. The Report of the Chadian Truth Commission, published in 1993,
                     was in fact concluded on 7 May 1992, with a series of recommendations 19.
                     Its over‑all assessment was quite sombre. In its own words,
                                  “The record of Habré’s eight-year reign is terrifying. The Commis-
                               sion still wonders how a citizen, a child of the country, could have
                               committed so much evil, so much cruelty, against his own people. The
                               stereotype of the hard-core revolutionary idealist quickly gave way to
                               that of a shabby and sanguinary tyrant.
                                  Recapitulating the evils he has wrought on his fellow citizens, the
                               toll is heavy and the record grim :
                                 —     more than 40,000 victims ;
                                 —     more than 80,000 orphans ;
                                 —     more than 30,000 widows ;
                                 —     more than 200,000 people left with no moral or material sup-
                                       port as the result of this repression.
                                   Add to that the movable and immovable goods plundered and
                               c­ onfiscated from peaceful citizens — an amount estimated at ONE
                                BILLION CFA FRANCS each year.
                                   Eight years of rule, eight years of tyranny (. . .). Why so much evil,
                                so much hatred of his own people ? Was it worth the pain of struggling
                                for a whole decade to win power, just to do that ? For what ideal and
                                to what end was Habré fighting ? (. . .)
                                   The Habré regime and what became of it should serve as a lesson
                                to all Chadians, and in particular to the country’s rulers. A wise man
                                once said : ‘Power is like a shadow, and shadows are never eternal.’ ” 20


                                                 III. The Decision of May 2006
                                             of the UN Committee against Torture

                       16. On 18 April 2001, a group of persons who claimed to be victims
                     of torture during the regime Habré in Chad lodged a complaint with
                     the UN Committee against Torture, supervisory organ of the
                     UN ­Convention against Torture (CAT). They did so under Article 22
                     of the CAT, in the exercise of the right of individual complaint or peti-


                          18   Neil J. Kritz (ed.), Transitional Justice, op. cit. supra note 5, pp. 79‑80.
                          19   Cf. ibid., pp. 92‑93.
                          20   Ibid., p. 97.

                     77




6 CIJ1033.indb 150                                                                                             28/11/13 12:50

                     496 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                      tion 21. The Committee then proceeded to the examination of the case
                        of Souleymane Guengueng and al. v. Senegal. It should not pass
                        ­un­noticed, at this stage, that the Committee was enabled to pronounce
                         on this matter due to the exercise, by the individuals concerned, of their
                         right of complaint or petition at international level.
                            17. Half a decade later, on 19 May 2006, the Committee against Tor-
                      ture adopted a decision, under Article 22 of the CAT, on the case Souley-
                      mane Guengueng and al., concerning the complaints of Chadian nationals
                      living in Chad, who claimed to be victims of a breach by Senegal of
                      ­Articles 5 (2) and 7 of the CAT 22. The Committee did so taking into
                      account the submissions of the complainants and of the respondent State,
                      bearing in mind the factual background of the case as contained in the
                      Report (of May 1992) of the National Commission of Inquiry of
                      the Chadian Ministry of Justice 23. In their complaint lodged with
                      the UN Committee against Torture, the complainants claimed, as to the
                     facts, that, between 1982 and 1990, they were tortured by agents of Chad
                     who answered directly to Mr. H. Habré, the then President of Chad
                     ­during the period at issue.
                            18. The Committee referred to the aforementioned Report by the
                      National Commission of Inquiry established by the Chadian Ministry of
                      Justice (cf. supra), giving account of 40,000 “political murders” and “sys-
                       tematic acts of torture” allegedly committed during the H. Habré regime.
                       The Committee recalled that, after being ousted by Mr. Idriss Déby in
                       December 1990, Mr. H. Habré took refuge in Senegal, where he has been
                       living ever since. The Committee further recalled the initiatives of legal
                       action (from 2000 onwards) against Mr. H. Habré, in Senegal and in
                       Belgium. The Committee then found the communication admissible
                       ­
                       and considered that the principle of universal jurisdiction enunciated in
                       Articles 5 (2) and 7 of the CAT implies that the jurisdiction of States
                       ­parties “must extend to potential complainants in circumstances similar
                        to the complainants” 24.

                       19. As to the merits of the communication in the case Souleymane Guen-


                        21 Article 22 of the CAT has been accepted by both Senegal (on 16 October 1996) and

                     Belgium (on 25 July 1999). To date, 64 of the 150 States parties to the CAT have accepted
                     this optional clause of recognition of the competence of the UN Committee against
                     Torture. For an updated digest of the consideration of complaints under Article 22 of the
                     CAT, cf. UN, Report of the Committee against Torture, 45th‑46th Sessions (2010‑2011),
                     UN doc. A/66/44, pp. 150‑203.
                        22 CAT, paras. 1.1‑1.3. The Committee (acting under Article 108 (9) of its Rules of

                     Procedure) requested Senegal, as an interim measure, not to expel Mr. H. Habré and to
                     take all necessary measures to prevent him from leaving the country (other than an extradi-
                     tion) — a request to which Senegal acceded.
                          23   Ibid., para. 2.1.
                          24   Ibid., para. 6.4, and cf. paras. 6.1‑6.5.

                     78




6 CIJ1033.indb 152                                                                                                 28/11/13 12:50

                     497 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     gueng and Others, the Committee, after reviewing the arguments of the
                     parties as to the alleged violations of the relevant provisions of the CAT,
                     noted that Senegal had not contested the fact that it had not taken “such
                     measures as may be necessary” under Article 5 (2). The Committee found
                     that Senegal had not fulfilled its obligations under that provision 25. In
                     reaching this decision, the Committee deemed it fit to warn, in its decision
                     of 19 May 2006, that
                               “the reasonable time-frame within which the State party should have
                               complied with this obligation [under Article 5 (2) of the CAT] has
                               been considerably exceeded” 26.
                        20. As to the alleged breach of Article 7 of the CAT, the Committee
                     noted that “the obligation to prosecute the alleged perpetrator of acts of
                     torture does not depend on the prior existence of a request for his extradi-
                     tion” ; it further observed that the objective of Article 7 is “to prevent any
                     act of torture from going unpunished” 27. The Committee also pondered
                     that Senegal or any other State party “cannot invoke the complexity of its
                     judicial proceedings or other reasons stemming from domestic law to jus-
                     tify its failure to comply with [its] obligations under the Convention” 28.
                     The Committee found that Senegal was under an obligation to prosecute
                     Mr. H. Habré for alleged acts of torture, unless it could demonstrate that
                     there was not sufficient evidence to prosecute (at the time of the com-
                     plainants’ submission of their original complaint of January 2000).

                        21. The Committee recalled that the decision of March 2001 by the
                     Court of Cassation had put an end to any possibility of prosecuting
                     Mr. H. Habré in Senegal, and added that since Belgium’s request of
                     extradition of September 2005, Senegal also had the choice to extradite
                     Mr. H. Habré. As Senegal decided neither to prosecute nor to extradite
                     him, the Committee found that it had failed to perform its obligations
                     under Article 7 of the CAT 29. The Committee then concluded that Sen­
                     egal had violated Articles 5 (2) and 7 of the CAT ; it added that its ­decision
                     in no way influenced the possibility of “the complainants’ obtaining com-
                     pensation through the domestic courts for the State party’s failure to
                     comply with its obligations under the Convention” 30. This decision of the
                     Committee against Torture is, in my view, of particular relevance to the
                     present case before this Court 31.




                          25 CAT, paras. 9.1‑9.6.
                          26 Ibid., para. 9.5.
                          27 Ibid., para. 9.7.
                          28 Ibid., para. 9.8.
                          29 Ibid., paras. 9.7‑9.12.
                          30 Ibid., paras. 9.12 and 10.
                          31 Cf. also Section XV, infra.



                     79




6 CIJ1033.indb 154                                                                                     28/11/13 12:50

                     498 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                              IV. The Case before the ICJ :
                                 Responses to Questions Put to the Contending Parties

                                                 1. Questions Put to Both Parties
                       22. At the end of the public hearings before this Court, I deemed it fit
                     to put to the two contending Parties, on 16 March 2012, the following
                     questions :
                               “(. . .) First question :
                               1. As to the facts which lie at the historical origins of this case, taking
                               into account the alleged or eventual projected costs of the trial of
                               Mr. Habré in Senegal, what in your view would be the probatory
                               value of the Report of the National Commission of Inquiry of the
                               Chadian Ministry of Justice ?
                               Second question :
                               2. As to the law :
                               — (a) Pursuant to Article 7 (1) of the United Nations Convention
                                 against Torture, how is the obligation to ‘submit the case to its
                                 competent authorities for the purpose of prosecution’ to be inter-
                                 preted ? In your view, are the steps that Senegal alleges to have
                                 taken to date sufficient to fulfil the obligation under Article 7 (1)
                                 of the United Nations Convention against Torture ?

                               — (b) According to Article 6 (2) of the United Nations Convention
                                 against Torture, a State party wherein a person alleged to have
                                 committed an offence (pursuant to Article 4) is present ‘shall
                                 immediately make a preliminary inquiry into the facts’. How is
                                 this obligation to be interpreted ? In your view, are the steps that
                                 Senegal alleges to have taken to date sufficient to fulfil its obli­
                                 gation under this provision of the United Nations Convention
                                 against Torture ? ” 32



                                                      2. Reponses by Belgium
                        23. Concerning the first question I posed 33, Belgium gave its response
                     on the basis of the relevant rules of Belgian law, and invited Senegal to
                     elaborate on the rules applicable under Senegalese law. Belgium contended

                          32
                           CR 2012/5, of 16 March 2012, pp. 42‑43.
                          33
                           Namely : “As to the facts which lie at the historical origins of this case, taking into
                     account the alleged or eventual projected costs of the trial of Mr. Habré in Senegal, what
                     in your view would be the probatory value of the Report of the National Commission of
                     Inquiry of the Chadian Ministry of Justice ? ”

                     80




6 CIJ1033.indb 156                                                                                                   28/11/13 12:50

                     499 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     that Belgian law espouses the principle of “liberté de la preuve” in criminal
                     contexts, which, according to Belgium, entails, first, the free choice of evi-
                     dence and, secondly, allows the trial judge to have discretion to assess its
                     probative value. Belgium pointed out that the Belgian Court of Cassation
                     has upheld this principle many times 34. Belgium further argued that the
                      corollary of the principle of “liberté de la preuve” is that of firm conviction,
                      whereby the judge can only uphold the charges in case all the evidence
                      submitted to him by the prosecutor warrants the firm conviction that the
                      individual has committed the offence he is charged with.
                        24. Belgium contended, in addition, that, essentially, any type of evi-
                     dence is thus admissible, as long as it is rational and recognized, by reason
                     and experience, as capable of convincing the judge. Belgium also alleged
                     that, in accordance with the general legal principle of respect for the rights
                     of the defence, any evidence taken into account by the judge in a criminal
                     case must be subjected to adversarial argument. Belgium contended that
                     the judge in a criminal case may take into consideration all the evidence
                     which has been gathered abroad and which has been transmitted to the
                     Belgian authorities, such as, a copy of the Report of the National Com-
                     mission of Inquiry of the Chadian Ministry of Justice (hereinafter : “the
                     Report”), as long as that evidence does not violate the right to a fair trial.
                     Belgium further argued that the judge will determine the legality of the
                     evidence obtained abroad based on the following considerations : whether
                     the foreign law allows the evidence used ; whether or not this evidence is
                     consistent with the rules of international law directly applicable in the
                     domestic courts and with Belgian public policy rules ; and, whether the
                     evidence was obtained in compliance with the foreign law, in so far as the
                     judge has been seised of a dispute in this connection 35.
                        25. Belgium further claimed that when the international arrest warrant
                     against Mr. Habré was issued, the Belgian investigating judge took
                     account, in particular, of the evidence contained in the Report. Thus —
                     to conclude — Belgium argued that, while keeping in mind that it is
                     for the trial judge to rule on the probative value of the Report at issue,
                     it could certainly be used as evidence in proceedings against Mr. Habré.
                     Belgium added that the use of the Report could save a considerable
                     amount of time and money in pursuit of the obligation to prosecute, even
                     if — and Belgium referred to Senegal’s arguments in this regard — it is
                     not possible to point to “lack of funds or difficulties in establishing a
                     ­special budget as exonerating factors” concerning the responsibility of
                      the State which is obliged to prosecute or, failing that, to extradite 36.

                        34 CR 2012/6, of 19 March 2012, p. 21. Belgium argues that the Court of Cassation has

                     found that “in respect of criminal law, when the law does not lay down a particular method
                     of proof, the trial judge in fact assesses the probative value of the evidence, submitted in
                     due form, on which he bases his opinion”, Belgian Court of Cassation, 27 February 2002,
                     Pas., 2002, p. 598 [translation by the Registry].
                        35 CR 2012/6, of 19 March 2012, p. 21.
                        36 Ibid., p. 22.



                     81




6 CIJ1033.indb 158                                                                                                  28/11/13 12:50

                     500 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                       26. As to the second question I posed 37, Belgium argued that there are
                     three steps to be taken pursuant to Article 6 of the Convention against
                     Torture (CAT) :
                               “first, to secure the offender’s presence ; second, to conduct, immedi-
                               ately, a preliminary inquiry ; and, third, to notify, immediately, certain
                               States what is going on, including in particular reporting to them its
                               findings following the preliminary inquiry and indicating whether it
                               intends to exercise jurisdiction”.


                     As to the first requirement of Article 6, Belgium argued that it never con-
                     tested that Senegal fulfilled this first step, even though, from time to time,
                     Belgium has had serious concerns about Senegal’s continuing commit-
                     ment to this obligation, given certain statements by high‑level officials of
                     Senegal.
                        27. As concerns Article 6 (2), Belgium argued that Senegal’s counsel
                     did not make arguments in this regard during the oral hearings. Belgium
                     claimed that Article 6 is a common provision in Conventions containing
                     aut dedere aut judicare clauses (as, e.g., in the Hague and Montreal Con-
                     ventions concerning civil aviation), and referred to the United Nations
                     Study of such clauses, to the effect that the preliminary steps set out in the
                     Conventions, including “measures (. . .) to investigate relevant facts”, are
                     indispensable to allow the proper operation of the mechanism for the
                     punishment of offenders in the relevant Conventions. Belgium went on to
                     argue that the nature of the investigation required by Article 6 (2)
                     depended to some extent on the legal system concerned, and the circum-
                     stances of the particular case. It contended, however, that from the struc-
                     ture of the aut dedere aut judicare provisions of the Convention against
                     Torture, the reference to a preliminary inquiry in Article 6 (2) is of the
                     kind of preliminary investigation which precedes the submission of the
                     matter to the prosecuting authorities.



                       28. Belgium claimed that Article 6 (4) makes it clear that the prelimi-
                     nary inquiry should lead to findings, and that the main purpose of the
                     inquiry is to enable the State in whose territory the alleged offender is

                          37   Namely :
                                  “According to Article 6 (2) of the United Nations Convention against
                               Torture, a State party wherein a person alleged to have committed an offence
                               (pursuant to Article 4) is present ‘shall immediately make a preliminary inquiry
                               into the facts’. How is this obligation to be interpreted ? In your view, are the
                               steps that Senegal alleges to have taken to date sufficient to fulfil its obliga-
                               tion under this provision of the United Nations Convention against Torture ?”


                     82




6 CIJ1033.indb 160                                                                                                 28/11/13 12:50

                     501 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     present to take a decision on whether it intends to take jurisdiction, and
                     to report its findings to other interested States so that they may take a
                     decision whether or not to seek extradition. In Belgium’s submission,


                               “[t]he preliminary inquiry referred to in Article 6, paragraph 2, thus
                               requires the gathering of first pieces of evidence and information,
                               sufficient to permit an informed decision by the competent authorities
                               of the territorial State whether a person should be charged with a
                               serious criminal offence and brought to justice” 38.

                     Belgium concluded by claiming that there is no information before the
                     Court speaking to any preliminary inquiry on the part of Senegal.

                        29. As to my question concerning the interpretation of Article 7 39, Bel-
                     gium first argued that the obligation under Article 7 (1) is closely related
                     to the obligations under Articles 5 (2), and 6 (2) of the CAT — which in
                     its view Senegal has also violated — and Belgium further claimed in this
                     regard that “the breach of Article 7 flowed from the breach of the other
                     two provisions”. Belgium explained that

                               “[t]he absence of the necessary legislation, in clear breach of Article 5,
                               paragraph 2, until 2007/2008 meant that Senegal’s prosecutorial
                               efforts were doomed to failure. So the prosecutorial efforts under-
                               taken in 2000 and 2001 cannot be seen as fulfilling the obligation laid
                               down in Article 7, paragraph 1, of the Convention.” 40


                       38 CR 2012/6, of 19 March 2012, pp. 42‑44. Belgium also cites the Commentary, by

                     Nowak and McArthur, in this sense :
                               “[s]uch criminal investigation is based on the information made available by the
                               victims and other sources as indicated in Article 6 (1) and includes active measures of
                               gathering evidence, such as interrogation of the alleged torturer, taking witness testi-
                               monies, inquiries on the spot, searching for documentary evidence, etc.” ; M. Nowak,
                               E. McArthur et al., The United Nations Convention against Torture — A Commen-
                               tary, Oxford University Press, 2008, p. 340.

                          39   Namely :
                                   “Pursuant to Article 7 (1) of the United Nations Convention against Torture, how
                               is the obligation to ‘submit the case to its competent authorities for the purpose of
                               prosecution’ to be interpreted ? In your view, are the steps that Senegal alleges to
                               have taken to date sufficient to fulfil the obligation under Article 7 (1) of the United
                               Nations Convention against Torture ?”


                          40   CR 2012/6, of 19 March 2012, p. 46.

                     83




6 CIJ1033.indb 162                                                                                                        28/11/13 12:50

                     502 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        30. Belgium claimed that the obligation in Article 7 of the CAT “to
                     submit the case to the competent authorities for the purpose of prosecu-
                     tion” is carefully worded as it would not seem realistic “to prosecute
                     whenever allegations are made”. In this regard, Belgium argued that :


                                 “What can be required is that the case is submitted to the
                               prosecuting authorities for the purpose of prosecution ; and that
                               those authorities ‘shall take their decision in the same manner as
                               the case of any ordinary offence of a serious nature’ — in paragraph 2
                               of Article 7, with which paragraph 1 should be read, provides.
                               What is at issue here, in particular, is the need for the prosecuting
                               authorities to decide whether the available evidence is sufficient for a
                               prosecution.” 41
                       31. Belgium then referred to the negotiating history of Article 7 and
                     argued that the same language is now found in many of the aut dedere aut
                     judicare clauses that follow the Hague Convention 42 model, including the
                     CAT. Referring to the travaux préparatoires of the latter, Belgium argued
                     that it was decided that the language should follow the “well‑established
                     language” of the Hague Convention 43. Belgium also claimed that “the
                     fact that there is no absolute requirement to prosecute does not mean that
                     the prosecuting authorities have total discretion, and that a State may
                     simply do nothing”, and contended that, like any other international obli-
                     gation, it must be performed in good faith.


                        32. Belgium referred to the object and purpose of the CAT stated in its
                     concluding preambular paragraph “to make more effective the struggle
                     against torture” which means, in its view, that the prosecuting authorities
                     start “a prosecution if there is sufficient evidence, and that they do so in a
                     timely fashion”. After referring to expert writing on the travaux prépara-
                     toires of the Hague Convention, for guidance in the interpretation of
                     Article 7 of the CAT 44, Belgium concluded that Senegal is in breach of its
                     obligation under Article 7 of the CAT, notwithstanding the fact that the
                     prosecuting authorities acted in the year 2000, without success, which in
                     its view was not sufficient to fulfil its obligations under the CAT.




                          41
                           CR 2012/6, of 19 March 2012, p. 46.
                          42
                           Convention for the Suppression of Unlawful Seizure of Aircraft, The Hague,
                     16 December 1970, United Nations, Treaty Series, Vol. 860, p. 105 (I‑12325).
                        43 CR 2012/6, of 19 March 2012, pp. 46‑47.
                        44 Ibid., pp. 46‑48.



                     84




6 CIJ1033.indb 164                                                                                        28/11/13 12:50

                     503 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                       33. Belgium further contended that, since 2000‑2001, Senegal has taken
                     no action to submit any of the allegations against Mr. H. Habré to the
                     prosecuting authorities, a fact which Belgium submitted to be a

                               “matter of particular concern given that the allegations against
                               Mr. H. Habré were renewed in the Belgian extradition request of
                               2005, and in the further complaint laid in Senegal in 2008, not to
                               speak of the information now publicly available concerning the crimes
                               that have been committed when Hissène Habré was in power in Chad,
                               and for which he allegedly bears responsibility” 45.


                                                    3. Responses by Senegal
                         34. In respect of my first question (supra), Senegal pointed out, as far
                      as the pertinent provisions of domestic law in force in Senegal are con-
                      cerned, that the Report of the Chadian Truth Commission “can only be
                      used for information purposes and is not binding on the investigating
                      judge who, in the course of his investigations conducted by means of an
                      international letter rogatory, may endorse or disregard it”. Senegal added
                      that the Report is not binding on the trial judge examining the merits of
                      the case, and thus the value of the Report is “entirely relative” 46.
                         35. As to my second question (supra), Senegal argued that, even before
                     it adhered to the CAT, it had already endeavoured to punish torture, and
                     as such it had established its jurisdiction in relation to Article 5 (3) of the
                     Convention, on the basis of which Mr. Habré was indicted in 2000 by the
                     senior investigating judge when the competent Senegalese authorities had
                     been seised with complaints. Senegal further claims that pursuant to
                     ­Article 7 (3) of the Convention, Mr. Habré “was able to avail himself
                      of the means of redress made available by Senegalese law to any indi­
                      vidual implicated in proceedings before criminal courts, without distinc-
                      tion of nationality, on the same basis as the civil parties” 47.


                        36. Senegal also added that, further to the judgment of 20 March 2001
                     of the Court of Cassation, and the mission of the Committee against Tor-
                     ture in 2009, Senegal adapted its legislation to the other provisions of the
                     CAT. Senegal further claimed that the investigating judge, in criminal
                     proceedings, may be seised either by a complaint with civil-party applica-
                     tion or by an application from the public prosecutor to open an investiga-
                     tion. Concerning the preliminary inquiry, Senegal claimed that its aim
                     is to establish the basic facts and that it does not necessarily lead to

                          45 CR 2012/6, of 19 March 2012, p. 48.
                          46 CR 2012/7, of 21 March 2012, p. 32.
                          47 Ibid., pp. 32‑33.



                     85




6 CIJ1033.indb 166                                                                                     28/11/13 12:50

                     504 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     ­ rosecution, as the prosecutor may, upon review of the results of the
                     p
                     inquiry, decide that there are no grounds for further proceedings 48.

                        37. Senegal further claimed that the CAT does not contain a “general
                     obligation to combat impunity” as a legal obligation with the effect of
                     requiring universal jurisdiction to be established and that an obligation of
                     result is not in question, “since the fight against impunity is a process hav-
                     ing prosecution or extradition as possible aims under the said Conven-
                     tion”. Senegal questioned the purpose of establishing universal jurisdiction
                     in the case of a State which already has a legal entitlement to exercise
                     territorial jurisdiction, which, in its view, is the most obvious principle in
                     cases of competing jurisdiction. Senegal recalled that, in 2009, it estab-
                     lished its jurisdiction concerning offences covered by the CAT.


                         38. Senegal further recalled the Court’s Order on the request for provi-
                     sional measures of 2009 to the effect that the Parties seemed to differ on
                     the “time frame within which the obligations provided for in Article 7
                     must be fulfilled or [on the] circumstances (financial, legal or other diffi-
                     culties)”. Senegal argues that the obligation aut dedere aut judicare
                     remains an obligation either to extradite or, in the alternative, to
                     ­prosecute, given that international law does not appear to “give prior­ity
                      to either alternative course of action”. 49
                         39. Senegal contended, moreover, that “[t]he obligation to try, on
                      account of which Senegal has been brought before the Court, cannot be
                      conceived as an obligation of result” but rather an obligation of means,
                      where “the requirement of wrongfulness is fulfilled only if the State to
                      which the source of the obligation is attributable has not deployed all the
                      means or endeavours that could legitimately be expected of it in order to
                      achieve the results expected by the authors of the rule”. Senegal referred
                      to some international jurisprudence and argued that international law
                      does not impose obligations of result on member States.
                         40. Senegal concluded by arguing that the measures it has taken thus
                      far are largely sufficient and satisfy the obligations laid down in Arti-
                      cles 6 (2) and 7 (1) of the CAT. Senegal thus argued that once it

                               “undertook major reforms to allow the trial to be held, including
                               constitutional reforms, it may be considered to have satisfied its obli-
                               gation of means or of ‘best efforts’, so as not to give the appearance
                               of a State heedless and not desirous of implementing its conventional
                               obligations. It may not have done this to a sufficient extent, but it has
                               made sufficient progress in terms of acting to achieve such a result.” 50
                               
                          48 Ibid., p. 33.
                          49 CR 2012/7, of 21 March 2012, p. 34.
                          50 Ibid., pp. 35‑36.



                     86




6 CIJ1033.indb 168                                                                                         28/11/13 12:50

                     505 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                               4. General Assessment
                       41. In the light of the aforementioned, it is significant that, for the
                     arrest warrant against Mr. Habré, the evidence contained in the Report
                     of the Chadian Truth Commission was taken into account by the Belgian
                     investigating judge. Furthermore — as also pointed out by Belgium —
                     that Report can certainly be taken into account as evidence in legal pro-
                     ceedings against Mr. H. Habré, it being for the trial judge or the tribunal
                     to rule on its probative value. Senegal itself acknowledged that the Report
                     at issue can be taken into account for information purposes, without
                     being “binding” on the investigating judge ; it is for the judge (or the tri-
                     bunal) to rule on it.


                        42. There thus seems to be a disagreement between Belgium and Sen­
                     egal as to the consideration of the evidence considered in the Report. In
                     any case, the Report cannot be simply overlooked or ignored, it cannot
                     be examined without care. It is to be examined together with all other
                     pieces of evidence that the investigating judge or the tribunal succeeds in
                     having produced before him/it, for the purpose of ruling on the matter at
                     issue. The present case concerns ultimately a considerable total of victims,
                     those murdered, or arbitrarily detained and tortured, during the Habré
                     regime in Chad (1982‑1990).
                        43. As to the answers provided by the contending Parties to my ques-
                     tions addressed to them, whether in their view the steps that Senegal
                     alleges to have taken to date were sufficient to fulfil its obligations under
                     Articles 6 (2) and 7 (1) of the UN Convention against Torture, an assess-
                     ment of such answers ensues from the consideration of the doctrinal
                     debate on the dichotomy between alleged obligations of means or con-
                     duct, and obligations of result. I am of the view that the obligations under
                     a treaty of the nature of the UN Convention against Torture are not, as
                     the respondent State argues, simple obligations of means or conduct :
                     they are obligations of result, as we are here in the domain of peremptory
                     norms of international law, of jus cogens. I feel obliged to expand on the
                     foundations of my personal position on this matter.




                                 V. Peremptory Norms of International Law
                                (Jus Cogens) : The Corresponding Obligations
                                    of Result, and Not of Simple Conduct

                       44. In my understanding, the State obligations — under Conventions
                     for the protection of the human person — of prevention, investigation
                     and sanction of grave violations of human rights and of international
                     humanitarian law, are not simple obligations of conduct, but rather obli-

                     87




6 CIJ1033.indb 170                                                                                   28/11/13 12:50

                     506 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     gations of result 51. It cannot be otherwise, when we are in face of peremp-
                     tory norms of international law, safeguarding the fundamental rights of
                     the human person. Obligations of simple conduct may prove insufficient ;
                     they may exhaust themselves, for example, in unsatisfactory legislative
                     measures. In the domain of jus cogens, such as the absolute prohibition of
                     torture, the State obligations are of due diligence and of result. The exa-
                     mination of the proposed distinction between obligations of conduct and
                     obligations of result has tended to take place at a purely theoretical level,
                     assuming variations in the conduct of the State, and even a succession of
                     acts on the part of this latter 52, and without taking sufficient and due
                     account of a situation which causes irreparable harm to the fundamental
                     rights of the human person.


                        45. If the corresponding obligations of the State in such a situation
                     were not of result, but of mere conduct, the doors would then be left open
                     to impunity. The handling of the case of Mr. Hissène Habré to date serves
                     as a warning in this regard. Over three decades ago, when the then rap-
                     porteur of the UN International Law Commission (ILC) on the Interna-
                     tional Responsibility of the State, Roberto Ago, proposed the distinction
                     between obligations of conduct and of result, some members of the ILC
                     expressed doubts as to the viability of distinguishing between the two
                     types of obligation ; after all, in order to achieve a given result, the State
                     ought to assume a given behaviour 53. In any case, obligations of result
                     admitted the initial free choice by the State of the means to comply with
                     them, of obtaining the results due.

                        46. The aforementioned distinction between the two kinds of obliga-
                     tions introduced a certain hermeticism into the classic doctrine on the
                     matter, generating some confusion, and not appearing very helpful in the
                     domain of the international protection of human rights. Despite refer-
                     ences to a couple of human rights treaties, the essence of Roberto Ago’s
                     reasoning, developed in his dense and substantial Reports on the Interna-
                     tional Responsibility of the State, had in mind above all the framework of
                     essentially inter‑State relations. The ILC itself, in the Report of 1977 on
                     its work, at last reckoned that a State party to a human rights treaty has

                        51 Cf., to this effect : IACtHR, case of the Dismissed Employees of the Congress v. Peru

                     (interpretation of judgment of 30 November 2007), dissenting opinion of Judge Cançado
                     Trindade, paras. 13‑29 ; IACtHR, case of the Indigenous Community Sawhoyamaxa v.
                     Paraguay (judgment of 29 March 2006), separate opinion of Judge Cançado Trindade,
                     para. 23 ; IACtHR, case Baldeón García v. Peru (judgment of 6 April 2006), separate
                     opinion of Judge Cançado Trindade, paras. 11‑12.
                        52 A. Marchesi, Obblighi di Condotta e Obblighi di Risultato . . ., op. cit. infra note 55,

                     pp. 50‑55 and 128‑135.
                        53 Report reproduced in : Appendix I : « Obligations of Result and Obligations of

                     Means », I. Brownlie, State Responsibility — Part I, Oxford, Clarendon Press, 2001
                     [reprint], pp. 241‑276, esp. pp. 243 and 245.

                     88




6 CIJ1033.indb 172                                                                                                    28/11/13 12:50

                     507 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     obligations of result, and, if it does not abide by them, it cannot excuse
                     itself by alleging that it has done all that it could to comply with them,
                     that it has behaved in the best way to comply with them ; on the contrary,
                     such State has the duty to attain the result required of it by the conven-
                     tional obligations of protection of the human person.

                        47. Such binding obligations of result (under human rights treaties) are
                     much more common in international law than in domestic law. The con-
                     fusion generated by the dichotomy of obligations of conduct and of result
                     has been attributed to the undue transposition into international law of a
                     distinction proper to civil law (droit des obligations) ; rather than “import-
                     ing” inadequately distinctions from other branches of law or other
                     domains of legal theory, in my view one should rather seek to ensure that
                     the behaviour of States is such that it will abide by the required result, of
                     securing protection to human beings under their respective jurisdictions.
                     Human rights treaties have not had in mind the dichotomy at issue, which
                     is vague, imprecise, and without practical effect.


                        48. It is thus not surprising to find that the distinction between so‑called
                     obligations of conduct and of result was discarded from the approved
                     2001 draft of the ILC on the International Responsibility of States, and
                     was met with criticism in expert writing 54. Moreover, it failed to have any
                     significant impact on international case law. The ECHR, for example,
                     held in the case of Colozza and Rubinat v. Italy (judgment of 12 February
                     1985), that the obligation under Article 6 (1) of the European Convention
                     of Human Rights was one of result. For its part, the ICJ, in the case of
                     the “Hostages” (United States Diplomatic and Consular Staff in Tehran,
                     Judgment, I.C.J. Reports 1980), ordered the respondent State to comply
                     promptly with its obligations, which were “not merely contractual”, but
                     rather imposed by general international law (para. 62) ; the ICJ singled
                     out “the imperative character of the legal obligations” incumbent upon
                     the respondent State (para. 88), and added that

                              “Wrongfully to deprive human beings of their freedom and to sub-
                           ject them to physical constraint in conditions of hardship is in itself
                           manifestly incompatible with the principles of the Charter of the

                         54 Cf., e.g., I. Brownlie, State Responsibility — Part I, op. cit. supra note 53, pp. 241,

                     250‑251, 255‑259, 262, 269‑270 and 276 ; J. Combacau, “Obligations de résultat et obli-
                     gations de comportement : quelques questions et pas de réponse”, Mélanges offerts à
                     Paul Reuter — Le droit international : unité et diversité, Paris, Pedone, 1981, pp. 190, 198 and
                     200‑204 ; P.‑M. Dupuy, “Le fait générateur de la responsabilité internationale des Etats”,
                     188 Recueil des cours de l’Académie de droit international de La Haye (1984), pp. 47‑49 ; and
                     cf. also P.‑M. Dupuy, “Reviewing the Difficulties of Codification : On Ago’s Classification
                     of Obligations of Means and Obligations of Result in Relation to State Responsibility”, 10
                     European Journal of International Law (1999), pp. 376‑377.

                     89




6 CIJ1033.indb 174                                                                                                      28/11/13 12:50

                     508 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                          United Nations, as well as with the fundamental principles enunciated
                          in the Universal Declaration of Human Rights.” (Para. 91.)
                        49. One of such principles is that of respect of the dignity of the human
                     person. Thus, in so far as the safeguard of the fundamental rights of the
                     human person is concerned, the obligations of the State — conventional
                     and of general international law — are of result, and not of simple con-
                     duct, so as to secure the effective protection of those rights. The absolute
                     prohibition of grave violations of human rights (such as torture) entails
                     obligations which can only be of result, endowed with a necessarily objec-
                     tive character, and the whole conceptual universe of the law of the inter-
                     national responsibility of the State has to be reassessed in the framework
                     of the international protection of human rights 55, encompassing the ori-
                     gin as well as the implementation of State responsibility, with the conse-
                     quent and indispensable duty of reparation.


                        50. In the framework of the international law of human rights —
                     wherein the UN Convention against Torture is situated — it is not the
                     result that is conditioned by the conduct of the State, but, quite on the
                     contrary, it is the conduct of the State that is conditioned by the attainment
                     of the result aimed at by the norms of protection of the human person. The
                     conduct of the State ought to be the one which is conducive to compli-
                     ance with the obligations of result (in the cas d’espèce, the proscription of
                     torture). The State cannot allege that, despite its good conduct, insuffi-
                     ciencies or difficulties of domestic law rendered impossible the full com-
                     pliance with its obligation (to outlaw torture and to prosecute perpetrators
                     of it) ; and the Court cannot consider a case terminated, given the alleg-
                     edly “good conduct” of the State concerned.

                        51. This would be inadmissible ; we are herein before obligations of
                     result. To argue otherwise would amount to an exercise of legal formal-
                     ism, devoid of any meaning, that would lead to a juridical absurdity, ren-
                     dering dead letter the norms of protection of the human person. In sum
                     and conclusion on this point, the absolute prohibition of torture is, as
                     already seen, one of jus cogens ; in an imperative law, conformed by the
                     corpus juris of the international protection of the fundamental rights
                     of the human person, the corresponding obligations of the State are
                     ineluctable, imposing themselves per se, as obligations necessarily of
                     result.


                        55 A. Marchesi, Obblighi di Condotta e Obblighi di Risultato — Contributo allo Studio

                     degli Obblighi Internazionali, Milan, Giuffrè Ed., 2003, pp. 166‑171 ; F. Urioste Braga,
                     Responsabilidad Internacional de los Estados en los Derechos Humanos, Montevideo, B de
                     F Colección, 2002, pp. 1‑115 and 139‑203 ; L. G. Loucaides, Essays on the Developing Law
                     of Human Rights, Dordrecht, Nijhoff, 1995, pp. 141‑142 and 149, and cf. pp. 145, 150‑152
                     and 156.

                     90




6 CIJ1033.indb 176                                                                                              28/11/13 12:50

                     509 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                          VI. The Everlasting Quest for the Realization of Justice
                                            in the Present Case

                        52. With these clarifications in mind, it would be helpful to proceed, at
                     this stage, to a brief view of the long‑standing endeavours, throughout
                     several years, to have justice done, in relation to the grave breaches of
                     human rights and international humanitarian law reported to have
                     occurred during the Habré regime (1982‑1990). Those endeavours com-
                     prise legal actions in domestic courts, requests of extradition (at inter‑State
                     level), some other initiatives at international level, and an initiative of
                     entities of the African civil society. The way would then be paved for a
                     brief review of the initiatives and endeavours to the same effect of the
                     African Union in particular, given its influence in the orientation of the
                     conduction of international affairs in the African continent.


                                        1. Legal Actions in Domestic Courts
                         53. On 25‑26 January 2000 the first complaints were lodged by Chad-
                     ian nationals in Dakar, Senegal, against Mr. Hissène Habré, accusing him
                     of the practice of torture (crimes against humanity). On 3 February 2000
                     a Senegalese judge, after hearing the victims, indicted Mr. H. Habré, and
                     placed him under house arrest. But on 4 July 2000 the Dakar Appeals
                     Court dismissed the indictment, ruling that Senegalese courts had no
                     jurisdiction to pursue the charges because the crimes were not committed
                     in Senegal.
                         54. On 30 November 2000, new complaints were filed against
                     Mr. H. Habré, this time in Brussels, by Chadian victims living in Bel-
                     gium. On 20 March 2001, Senegal’s Appeals Court stood by its view, in
                     ruling that Mr. H. Habré could not stand trial because the alleged crimes
                     were not committed in Senegal. In 2002 (26 February to 7 March), a Bel-
                     gian investigating judge (juge d’instruction), in a visit to Chad, inter-
                     viewed victims and former accomplices of Mr. H. Habré, visited detention
                     centres and mass graves, and took custody of DDS documents. At the
                     end of a four‑year investigation, on 19 September 2005, he issued
                     an international arrest warrant in absentia in respect of Mr. H. Habré.
                     ­Senegal, however, refused to extradite him to Belgium.
                         55. Parallel to new developments — at international level — from the
                      end of 2005 to date, at domestic level new complaints were filed,
                      on 16 September 2008, against Mr. H. Habré in Senegal, accusing him
                      again of the practice of torture (crimes against humanity). Earlier on,
                      on 31 January 2007, Senegal’s National Assembly adopted a law
                      allowing Senegalese courts to prosecute cases of genocide, crimes against
                      humanity, war crimes and torture, even when committed outside of
                      ­Senegal (thus removing a previous legal obstacle) ; it later amended its
                       constitution.


                     91




6 CIJ1033.indb 178                                                                                     28/11/13 12:50

                     510 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                                 2. Requests of Extradition
                        56. To the above initiatives of legal actions at domestic law level, four
                     requests by Belgium to date, of extradition of Mr. H. Habré, are to be
                     added. As to the first Belgian request of extradition, of 22 May 2005, the
                     Dakar Appeals Court decided, on 25 November 2005, that it lacked juris-
                     diction to deal with it. On 15 March 2011, Belgium presented a second
                     extradition request, declared inadmissible by the Dakar Appeals Court in
                     its decision of 18 August 2011. Later on, a third extradition request by
                     Belgium, of 5 September 2011, was again declared inadmissible by the
                     Dakar Appeals Courts in its decision of 10 January 2012. Belgium
                     promptly lodged a fourth extradition request (same date). To those
                     requests for extradition, one could add the whole of the diplomatic cor-
                     respondence exchanged between Belgium and Senegal, reproduced in the
                     dossier of the present case 56 before this Court.

                                            3. Initiatives at International Level
                         57. On 24 January 2006 the African Union (AU), meeting in Khar-
                     toum, set up a “Committee of Eminent African Jurists”, to examine the
                     H. Habré case and the options for his trial. In its following session, after
                     hearing the report of that Committee, the AU, on 2 July 2006, asked
                     ­Senegal to prosecute H. Habré “on behalf of Africa”. In the meantime,
                      on 18 May 2006, the UN Committee against Torture found, in the Sou-
                      leymane Guengueng and al. case (supra) that Senegal violated the CAT 57
                      and called on Senegal to prosecute or to extradite Mr. H. Habré. Shortly
                      after the ICJ’s Order of 28 May 2009 in the present case opposing Bel-
                      gium to Senegal, the President and another member of the UN Commit-
                      tee against Torture embarked on an unprecedented visit in situ to Senegal,
                      from 4 to 7 August 2009, to seek the application of the Committee’s own
                      decision of May 2006 in the cas d’espèce.


                        58. In the meantime, on 11 August 2008, a Chadian national residing
                     in Switzerland (Mr. Michelot Yogogombaye) lodged an application
                     against Senegal before the African Court on Human and Peoples’ Rights
                     (AfCHPR) with a view to suspend the “ongoing proceedings” aiming to
                     “charge, try and sentence” Mr. Hissène Habré. On 15 December 2009,
                     the AfCHPR decided that it had no jurisdiction to entertain the applica-
                     tion at issue, since Senegal had not made a declaration accepting the juris-
                     diction of the AfCHPR to hear such applications, pursuant to

                          56Cf. Annexes to Belgium’s Memorial, Vol. II, of 1 July 2010, docs. B.1‑26.
                          57This was the first time the Committee found a breach of the duty to prosecute
                     (Article 7 of the CAT), in a decision that has been seen as corresponding to “the letter,
                     spirit and purpose of Article 7, namely, to avoid safe havens for torturers” ; M. Nowak,
                     E. McArthur et al., The United Nations Convention against Torture — A Commentary,
                     op. cit. supra note 38, p. 363.

                     92




6 CIJ1033.indb 180                                                                                               28/11/13 12:50

                     511 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     Article 34 (6) of the Protocol to the African Charter on Human and Peo-
                     ples’ Rights (on the establishment of the AfCHPR).
                       59. In the period 2008‑2010, moreover, given Senegal’s refusal to pre-
                     pare for the trial of Mr. H. Habré unless it received full funding for it, the
                     European Union and the AU sent successive delegations to negotiate on
                     the issue with Senegal. In the meantime, on 18 November 2010, the
                     ECOWAS Court of Justice ruled that Senegal ought to try Mr. H. Habré
                     by a special jurisdiction or an ad hoc tribunal, to be created for that pur-
                     pose. On 24 November 2010, a donors’ international roundtable held in
                     Dakar secured the full funding to cover all the estimated costs of the pro-
                     ceedings of the trial of Mr. H. Habré 58. Shortly afterwards, on 31 Janu-
                     ary 2011, the AU called for the “expeditious” start of the trial of
                     Mr. H. Habré, on the basis of the ECOWAS Court decision (cf. infra).

                        60. On 24 November 2011, the rapporteur of the CAT on the follow‑up
                     of communications (or petitions) sent a letter to the Permanent Mission
                     of Senegal to the United Nations, reminding it of its obligation aut dedere
                     aut judicare under the Convention, and took note of the fact that, until
                     then, no proceedings had been initiated by Senegal against Mr. H. Habré.
                     Earlier on, on 12 January 2011, the same rapporteur had sent another
                     letter to Senegal’s Permanent Mission to the UN, recalling the State par-
                     ty’s obligation under Article 7 (1) of the CAT, now that the full funding
                     for the trial of Mr. H. Habré had been secured (supra).


                         61. For its part, the Office of the UN High Commissioner for Human
                     Rights (OHCHR) also expressed its concern with the delays in opening
                     up the trial of Mr. H. Habré ; on 18 March 2011, the OHCHR urged
                     ­Senegal to comply with its duty of prosecution 59. Later on, the OHCHR
                      requested Senegal not to extradite (as then announced) Mr. H. Habré to
                      Chad (where he had already been sentenced to death in absentia), ponder-
                      ing that “[j]ustice and accountability are of paramount importance and
                      must be attained through a fair process and in accordance with human
                      rights law” 60. Shortly afterwards, the OHCHR warned, on 12 July 2011,
                     that Mr. H. Habré was


                          “continuing to live with impunity in Senegal, as he has done for the
                          past 20 years. It is important that rapid and concrete progress is made
                          by Senegal to prosecute or extradite Habré to a country willing to


                        58 Cf. UNHCR/Refworld, “African Union Calls for ‘Expeditious’ Start to Habré Trial”,

                     http://www.refworld.org, doc. of 31 January 2011, p. 2.
                        59 UN/OHCHR, www.ohchr.org/news, of 18 March 2011, p. 1.
                        60 UN/OHCHR, “Senegal Must Review Its Decision to Extradite Hissène Habré to

                     Chad”, www.ohchr.org/news, of 10 July 2011, p. 1.

                     93




6 CIJ1033.indb 182                                                                                             28/11/13 12:50

                     512 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                               conduct a fair trial. This has been the High Commissioner’s position
                               all along. It is also the position of the African Union (AU), as well
                               as of much of the rest of the international community. It is a violation
                               of international law to shelter a person who has committed torture or
                               other crimes against humanity, without prosecuting or extraditing
                               him.” 61

                                                    4. Initiative of Entities
                                                    of African Civil Society
                         62. In addition to these three exhortations (of the UN Committee
                      against Torture itself, the African Union, and the rapporteur of
                      the CAT), on 21 July 2010, Nobel Peace Prize winners Archbishop
                     ­Desmond Tutu and Shirin Ebadi, among others, as well as 117 African
                      human rights groups from 25 African countries, likewise called upon Sen-
                      egal to move forward with the trial of Mr. H. Habré, for political killings
                      and the systematic practice of torture, after more than 20 years of alleged
                      difficulties to the detriment of the victims 62.

                       63. In their call for the fair trial of Mr. H. Habré, Archbishop D. Tutu
                     and the other signatories stated :
                                 “We, the undersigned NGOs and individuals urge Senegal rapidly
                               to begin legal proceedings against the exiled former Chadian dictator
                               Hissène Habré, who is accused of thousands of political killings and
                               systematic torture from 1982 to 1990.

                                  The victims of Mr. Habré’s regime have been working tirelessly for
                               20 years to bring him to justice, and many of the survivors have
                               already died. (. . .) Instead of justice, the victims have been treated to
                               an interminable political and legal soap opera (. . .).” 63
                       64. After recalling the facts of the victims’ quest for justice, they stated
                     that a fair trial for Mr. H. Habré in Senegal “should be a milestone”
                     in the fight to hold “the perpetrators of atrocities (. . .) accountable for
                     their crimes”. They added that this would moreover show that “African
                     courts are sovereign and capable of providing justice for African victims
                     for crimes committed in Africa”. They thus urged the authorities “to
                     choose justice, not impunity, and to move quickly towards the trial
                     of Hissène Habré” 64.

                          61UN/OHCHR, www.ohchr.org/news, of 12 July 2011, p. 1.
                          62Cf. Human Rights Watch (HRW), “Senegal/Chad : Nobel Winners, African Activ-
                     ists Seek Progress in Habré Trial”, www.hrw.org/news, of 21 July 2010, p. 1 ; HRW, “UN :
                     Senegal Must Prosecute or Extradite Hissène Habré”, www.hrw.org/news, of 18 January
                     2001, p. 1.
                         63 FIDH [Fédération internationale des ligues des droits de l’homme], “Appeal [. . .] for

                     the Fair Trial of Hissène Habré”, www.fidh.org/news, of 21 July 2010, p. 1.
                         64 Ibid.



                     94




6 CIJ1033.indb 184                                                                                                   28/11/13 12:50

                     513 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                            VII. The Search for Justice :
                                Initiatives and Endeavours of the African Union

                        65. The above review, to be completed, requires closer attention to be
                     paid to the initiatives and endeavours of the African Union (reflected in
                     the Decisions adopted by its Assembly), in the same search for justice in
                     the Hissène Habré case. Thus, at its sixth ordinary session, held in Khar-
                     toum, Sudan, the Assembly of the African Union adopted its Deci-
                     sion 103 (VI), on 24 January 2006, wherein it decided to establish a
                     Committee of Eminent African Jurists “to consider all aspects and impli-
                     cations of the Hissène Habré case as well as the options available for his
                     trial” 65. It requested the aforementioned Committee to submit a report at
                     the following Ordinary Session in July 2006.


                        66. At its seventh ordinary session, held in Banjul, Gambia, the Assem-
                     bly of the African Union adopted its Decision 127 (VII), on 2 July 2006,
                     whereby it took note of the report presented by the Committee of Emi-
                     nent African Jurists. It noted that, pursuant to Articles 3 (h), 4 (h) and
                     4 (o) of the Constitutive Act of the African Union, “the crimes of which
                     Hissène Habré is accused fall within the competence of the African
                     Union”. Furthermore, the Assembly of the African Union mandated the
                     Republic of Senegal “to prosecute and ensure that Hissène Habré is tried,
                     on behalf of Africa, by a competent Senegalese court with guarantees for
                     fair trial”.
                        67. At its eighth ordinary session, held in Addis Ababa, Ethiopia, the
                     Assembly of the African Union adopted Decision 157 (VIII), on 30 Janu-
                     ary 2007, whereby the African Union commended Senegal for its efforts
                     on “the implementation of the Banjul Decision”, encouraged it “to pur-
                     sue its initiatives to accomplish the mandate entrusted to it”, and appealed
                     to the international community to mobilize the financial resources
                     required for the trial. Two years later, at its twelfth ordinary session, held
                     again in Addis Ababa, from 1 to 3 February 2009, the Assembly of the
                     African Union adopted Decision 240 (XII), whereby it called on “all
                     Member States of the African Union, the European Union and partner
                     countries and institutions to make their contributions to the budget of the
                     case by paying these contributions directly to the African Union Com-
                     mission”.


                        68. At its following thirteenth ordinary session, held in Sirte, Libya,
                     from 1 to 3 July 2009, the Assembly of the African Union adopted Deci-
                     sion 246 (XIII), whereby it reiterated its “appeal to all Member States to

                       65 It further took note of the briefing by President Wade of Senegal and President

                     Obasanjo, the outgoing Chairperson of the African Union, on the Hissène Habré case.


                     95




6 CIJ1033.indb 186                                                                                          28/11/13 12:50

                     514 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     contribute to the budget of the trial and extend the necessary support to
                     the Government of Senegal in the execution of the AU mandate to
                     prosecute and try Hissène Habré” 66. Next, at its fourteenth ordinary
                     ­
                     ­session, held in Addis Ababa, Ethiopia, from 31 January to 2 February
                      2010, the Assembly of the African Union adopted Decision 272 (XIV),
                      wherein it requested “the Government of Senegal, the Commission and
                      Partners, particularly the European Union to continue with consultations
                      with the view to ensuring the holding of the Donors Round Table as soon
                      as possible”. At its fifteenth ordinary session, held in Kampala, Uganda,
                      the Assembly of the African Union adopted Decision 297 (XV), on
                      27 July 2010, to the same effect.

                        69. At its sixteenth ordinary session, held in Addis Ababa, Ethiopia,
                     on 30-31 January 2011, the Assembly of the African Union adopted Deci-
                     sion 340 (XVI), whereby it confirmed “the mandate given by the African
                     Union (AU) to Senegal to try Hissène Habré”. Furthermore, it welcomed
                     the conclusions of the Donors Round Table concerning the funding of
                     Mr. Habré’s trial and called on Member States, all partner countries and
                     relevant institutions to disburse the funds pledged at the Donors Round
                     Table. Moreover, the Assembly requested the “Commission to undertake
                     consultations with the Government of Senegal in order to finalize the
                     modalities for the expeditious trial of Hissène Habré through a special
                     tribunal with an international character”.

                        70. At its seventeenth ordinary session, held in Malabo, E   ­ quatorial
                     Guinea, the Assembly of the African Union adopted Decision 371 (XVII),
                     on 1 July 2011, whereby it reiterated its decision (of January 2011) “con-
                     firming the mandate given to Senegal to try Hissène Habré on behalf of
                     Africa”. The Assembly of the African Union urged Senegal
                          “to carry out its legal responsibility in accordance with the United
                          Nations Convention against Torture, the decision of the United
                          Nations (UN) Committee against Torture, as well as the said mandate
                          to put Hissène Habré on trial expeditiously or extradite him to any
                          other country willing to put him on trial”.
                     Next, at its eighteenth ordinary session, held in Addis Ababa, Ethiopia,
                     on 29-30 January 2012, the Assembly of the African Union adopted Deci-
                     sion 401 (XVIII), whereby it requested the
                          “Commission to continue consultations with partner countries and
                          institutions and the Republic of Senegal and subsequently with the
                          Republic of Rwanda with a view to ensuring the expeditious trial of
                          Hissène Habre and to consider the practical modalities as well as the
                          legal and financial implications of the trial”.

                       66 It also invited the partner countries and institutions to take part in the Donors

                     Round Table, scheduled to be held in Dakar, Senegal.

                     96




6 CIJ1033.indb 188                                                                                            28/11/13 12:50

                     515 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        71. As it can be apprehended from the aforementioned decisions, the
                     African Union has been giving attention to the Hissène Habré case on a
                     consistent basis, since 2006. Although the African Union does not have
                     adjudicatory powers, it has felt obliged to assist Senegal in the pursuit of
                     its obligation to bring Mr. H. Habré to justice ; it thus appears to give its
                     own contribution, as an international organization, to the rule of law (at
                     national and international levels) and to the corresponding struggle
                     against impunity. One can note that, as time progressed, the language of
                     the decisions of the Assembly of the African Union has gradually
                     strengthened.
                        72. This is evidenced, in particular, by the language utilized in its deci-
                     sion 371 (XVII), adopted on 1 July 2011, wherein the Assembly of the
                     African Union reiterated its previous decision “confirming the mandate
                     given to Senegal to try Hissène Habré on behalf of Africa”, and urged
                     Senegal “to carry out its legal responsibility” in accordance with the
                     UN Convention against Torture, the decision adopted by the UN Com-
                     mittee against Torture, as well as “the said mandate to put Hissène Habré
                     on trial expeditiously or extradite him to any other country willing to put
                     him on trial” 67. The emphasis shifted from the collection of funds for the
                     projected trial of Mr. H. Habré to the urgency of Senegal’s compliance
                     with its duty of prosecution, in conformity with the relevant provisions of
                     the UN Convention against Torture.


                                        VIII. Urgency and the Needed Provisional
                                                 Measures of Protection

                        73. In the period which followed the ICJ decision (Questions relating
                     to the Obligation to Prosecute or Extradite (Belgium v. Senegal), Order of
                     28 May 2009, I.C.J. Reports 2009), not to order provisional measures,
                     Senegal’s pledge before the Court to keep Mr. H. Habré under house
                     surveillance and not to allow him to leave Senegal pending its
                     much‑awaited trial seemed at times to have been overlooked, if not for-
                     gotten. First, concrete moves towards the trial were not made, amidst
                     allegations of lack of full funding (which was secured on 24 November
                     2010). Next, in early July 2011, Senegal announced that Mr. H. Habré
                     would be returned to Chad on 11 July 2011 (where he had been sentenced
                     to death in absentia by a court for allegedly planning to overthrow the
                     Government).

                       74. In its Order of 28 May 2009, the ICJ had refrained from indicating
                     the provisional measures of protection, given Senegal’s assurance that it
                     would not permit Mr. H. Habré to leave the country before the ICJ had
                     given its final decision on the case (ibid., p. 155, para. 71) ; the ICJ then


                          67   Emphasis added.

                     97




6 CIJ1033.indb 190                                                                                    28/11/13 12:50

                     516 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     found that there was not “any urgency” to order provisional measures in
                     the present case (I.C.J. Reports 2009, p. 155, para. 73). Yet, on 8 July
                     2011, the then President of Senegal (Mr. A. Wade) wrote to the Govern-
                     ment of Chad and to the African Union to announce the imminent expul-
                     sion of Mr. H. Habré back to Chad, scheduled for 11 July 2011 (supra).
                     On the eve of that date, Senegal officially retracted its decision, on 10 July
                     2011, given the international outcry that promptly followed, including
                     from the UN High Commissioner for Human Rights 68.

                        75. Had the return of Mr. H. Habré to Chad been effected by Senegal
                     in such circumstances, it would have been carried out in breach of the
                     principle of good faith (bona fides). The fact that it was seriously consid-
                     ered, and only cancelled in the last minute under public pressure, is suffi-
                     cient reason for serious concern. There is one lesson to be extracted from
                     all that has happened in the present case since the Court’s unfortunate
                     Order of 28 May 2009 : I was quite right in casting a solitary and exten-
                     sive dissenting opinion appended to it, sustaining the need for the order-
                     ing or indication of provisional measures of protection, given the urgency
                     of the situation, and the possibility of irreparable harm (which were evi-
                     dent to me, already at that time).
                        76. A promise of a Government (any Government, of any State any-
                     where in the world) does not suffice to efface the urgency of a situation,
                     particularly when fundamental rights of the human person (such as the
                     right to the realization of justice) are at stake. The ordering of provisional
                     measures of protection has the additional effect of dissuading a State not
                     to incur into a breach of treaty. It thus serves the prevalence of the rule of
                     law at international level. The present case leaves a lesson : the ordering
                     of provisional measures of protection, guaranteeing the rule of law, may
                     well dissuade governmental behaviour to avoid further incongruencies
                     and not to incur what might become additional breaches of international
                     law.
                        77. In my extensive dissenting opinion appended to the Court’s Order
                     of 28 May 2009, I insisted on the issuance of provisional measures
                     of ­protection, given the manifest urgency of the situation affecting
                     the ­surviving victims of torture (or their close relatives) during the
                     Habré regime in Chad (ibid., pp. 183-186, paras. 50‑59), and the pro­
                     bability of irreparable damage ensuing from the breach of the right
                     to the realization of justice (ibid., pp. 186-188, paras. 60‑65). After all,
                     the present case had been lodged with the Court under the UN Con­
                     vention against Torture. Ever since, I have never seen any persuasive
                     argument in support of the decision not to order provisional measures
                     in the present case. All that has been said so far revolves around an
                     empty petitio principii : the Court’s decision was the right one, as was


                       68 HRW, “Habré Case : Questions and Answers on Belgium v. Senegal”, www.hrw.org/

                     news, of 29 March 2012, p. 5.

                     98




6 CIJ1033.indb 192                                                                                        28/11/13 12:50

                     517 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     taken by a large majority (the traditional argument of authority, the
                     ­Diktat).

                        78. The fact is that majorities, however large they happen to be, at
                     times also incur mistakes, and this is why I am more inclined to abide by
                     the authority of the argument, rather than vice versa. My position is that
                     the Court should have ordered the provisional measures of protection in
                     its decision of 28 May 2009, having thus assumed the role of g­ uarantee of
                     the relevant norms of the UN Convention against Torture. It should have
                     gone beyond the short‑sighted inter‑State outlook, so as to behold the
                     fundamental rights of the human person that were (and are) at stake in
                     the present case, under the UN Convention against Torture.

                        79. Unilateral acts of States — such as, inter alia, promise — were con-
                     ceptualized in the traditional framework of the inter‑State relations, so as
                     to extract their legal effects, given the “decentralization” of the interna-
                     tional legal order. Here, in the present case, we are in an entirely distinct
                     context, that of objective obligations established under a normative Con-
                     vention — one of the most important of the United Nations, in the
                     domain of the international protection of human rights, embodying an
                     absolute prohibition of jus cogens —, the UN Convention against Tor-
                     ture. In the ambit of these obligations, a pledge or promise made in the
                     course of legal proceedings before the Court does not remove the pre­
                     requisites (of urgency and of probability of irreparable damage) for the
                     indication of provisional measures by the Court.

                       80. This is what I strongly upheld in my aforementioned dissenting
                     opinion of 28 May 2009 (I.C.J. Reports 2009, p. 192, para. 78), and what
                     successive facts ever since leave as a lesson. When the prerequisites of
                     provisional measures are present — as they in my view already were in
                     May 2009, as confirmed by the successive facts — such measures are to be
                     ordered by the Court, to the benefit of the subjects of rights to be pre-
                     served and protected (such as the right to the realization of justice).
                     Accordingly, in my dissenting opinion I deemed it fit to ponder that :

                             “A decision of the ICJ indicating provisional measures in the pres-
                          ent case, as I herein sustain, would have set up a remarkable precedent
                          in the long search for justice in the theory and practice of international
                          law. After all, this is the first case lodged with the ICJ on the basis of
                          the 1984 United Nations Convention against Torture.

                          �����������������������������������������������������������������������������������������������������������������
                              [T]he prerequisites of urgency and the probability of irreparable
                          harm were and remain in my view present in this case (. . .), requiring
                          from the Court the indication of provisional measures. Moreover,
                          there subsist, at this stage — and without prejudice to the merits of

                     99




6 CIJ1033.indb 194                                                                                                                             28/11/13 12:50

                     518 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                           the case — uncertainties which surround the matter at issue before
                           the Court, despite the amendment in February 2007 of the Senegalese
                           Penal Code and Code of Criminal Procedure.
                             Examples are provided by the prolonged delays apparently due to
                           the alleged high costs of holding the trial of Mr. H. Habré, added to
                           pre‑trial measures still to be taken, and the lack of definition of the
                           time still to be consumed before that trial takes place (if it does at all).
                           Despite all that, as the Court’s majority did not find it necessary to
                           indicate provisional measures, the Court can now only hope for the
                           best.

                               This is all the more serious in the light of the nature of the afore-
                           mentioned obligations of the States parties to the United Nations Con-
                           vention against Torture.
                           �����������������������������������������������������������������������������������������������������������������
                               This Court should in my view have remained seised of the matter
                           at stake. It should not have relinquished its jurisdiction in the matter
                           of provisional measures, on the ground of its reliance on what may
                           have appeared the professed intentions of the parties, placing itself in
                           a position more akin to that of a conciliator, if not an exspectator.
                           Had the Court done so, it would have assumed the role of the guar-
                           antor of the compliance, in the cas d’espèce, of the conventional obli-
                           gations by the States parties to the UN Convention against Torture
                           in pursuance of the principle aut dedere aut judicare.” (I.C.J. Reports
                           2009, pp. 193‑195, paras. 80, 82‑84 and 88.)
                        81. This point is not to pass unnoticed here. Fortunately — for the
                     sake of the realization of justice in the light of the integrity of the obliga-
                     tions enshrined into the UN Convention against Torture — Mr. H. Habré
                     did not escape from his house surveillance in Dakar, nor was he expelled
                     from Senegal. The acknowledgment of the urgency of the situation was at
                     last made by the ICJ : it underlies its present Judgment on the merits of
                     the case, which it has just adopted today, 20 July 2012, wherein it deter-
                     mined that Senegal has breached Articles 6 (2) and 7 (1) of the UN Con-
                     vention against Torture, and is under the duty to take “without further
                     delay” the necessary measures to submit the case against Mr. H. Habré to
                     its competent authorities for the purpose of prosecution (Judgment,
                     para. 121, and resolutory point 6 of the dispositif).


                                          IX. The Absolute Prohibition of Torture
                                                in the Realm of Jus Cogens

                        82. The victims’ everlasting ordeal in their quest for the realization of
                     justice in the present case becomes even more regrettable if one bears in
                     mind that the invocation of the relevant provisions of the UN Conven-
                     tion against Torture (Arts. 5‑7) in the present case takes place in connec-

                     100




6 CIJ1033.indb 196                                                                                                                              28/11/13 12:50

                     519 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     tion with the absolute prohibition of torture, a prohibition which brings
                     us into the domain of jus cogens. One would have thought that, in face of
                     such an absolute prohibition, the justiciables would hardly face so many
                     obstacles in their search for the realization of justice. This would be so in
                     a world where justice prevailed, which is not ours. The time of human
                     justice is not the time of human beings ; ours is a world where one has to
                     learn soon how to live with the surrounding irrationality, in order per-
                     haps to live a bit longer.


                                  1. The International Legal Regime against Torture
                        83. Yet, despite of the difficulties that have arisen in the cas d’espèce,
                     the truth is that there is today an international legal regime of absolute
                     prohibition of all forms of torture, both physical and psychological, a
                     prohibition which falls under the domain of jus cogens. Such international
                     legal regime has found judicial recognition ; thus, in the case of Can-
                     toral Benavides v. Peru (merits, judgment of 18 August 2000), for ­example,
                     the Inter‑American Court of Human Rights (IACtHR) stated
                     that “a true international legal regime has been established of absolute
                     prohibition of all forms of torture” (para. 103).
                        84. Such absolute prohibition of torture finds expression at both nor-
                     mative and jurisprudential levels. The basic principle of humanity, rooted
                     in the human conscience, has arisen and stood against torture. In effect,
                     in our times, the jus cogens prohibition of torture emanates ultimately
                     from the universal juridical conscience, and finds expression in the corpus
                     juris gentium. Torture is thus clearly prohibited, as a grave violation of
                     the international law of human rights and of international humanitarian
                     law, as well as of international criminal law. There is here a normative
                     convergence to this effect ; this is a definitive achievement of civilization,
                     one that admits no regression.

                        85. In the domain of the international law of human rights, the inter-
                     national legal regime of absolute prohibition of torture encompasses the
                     United Nations Convention (of 1984, and its Protocol of 2002) and the
                     Inter‑American (1985) and European (1987) Conventions against Torture,
                     in addition to the Special Rapporteur against Torture (since 1985) of the
                     former UN Human Rights Commission (HRC) and the Working Group
                     on Arbitrary Detention (since 1991) also of the former HRC (which pays
                     special attention to the prevention of torture) 69. The three aforementioned
                     co‑existing Conventions to combat torture are basically complementary
                     ratione materiae 70. Moreover, in the domain of international criminal

                        69 In addition to these mechanisms, there is the United Nations Voluntary Contribu-

                     tions Fund for Victims of Torture (since 1983).
                        70 Cf., in this regard, A. A. Cançado Trindade, Tratado de Direito Internacional dos

                     Direitos Humanos, Vol. II, Porto Alegre/Brazil, S.A. Fabris Ed., 1999, pp. 345‑352.

                     101




6 CIJ1033.indb 198                                                                                             28/11/13 12:50

                     520 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     law, Article 7 of the 1998 Rome Statute of the International Criminal
                     Court (ICC) includes the crime of torture within the ICC’s jurisdiction.
                     Torture is in fact prohibited in any circumstances.

                       86. As the IACtHR rightly warned, in its judgments in the case of the
                     Gómez Paquiyauri Brothers v. Peru (of 8 July 2004, paras. 111‑112), as
                     well as of Tibi v. Ecuador (of 7 September 2004, para. 143), and of
                     Baldeón García v. Peru (of 6 April 2006, para. 117),
                             “The prohibition of torture is complete and non‑revocable, even
                           under the most difficult circumstances, such as war, ‘the struggle
                           against terrorism’ and any other crimes, states of siege or of emer-
                           gency, of civil commotion or domestic conflict, suspension of consti-
                           tutional guarantees, domestic political instability, or other public
                           disasters or emergencies.”
                       The IACtHR was quite clear in asserting, for example, in its judgment
                     in the case of Maritza Urrutia v. Guatemala (of 27 November 2003,
                     para. 92), and reiterating in its judgments in the cases of Tibi v. Ecuador
                     (of 7 September 2004, para. 143), of the Brothers Gómez Paquiyauri
                     v. Peru (of 8 July 2004, para. 112), and of Baldeón García v. Peru
                     (of 6 April 2006, para. 117), that
                           “[t]here exists an international legal regime of absolute prohibition of
                           all forms of torture, both physical and psychological, a regime which
                           belongs today to the domain of jus cogens”.
                        87. Likewise, in the case of Caesar v. Trinidad and Tobago (judgment
                     of 11 March 2005), the IACtHR found that the conditions of detention to
                     which the complainant had been subjected (damaging his health — his
                     physical, psychological and moral integrity) amount to an inhuman and
                     degrading treatment, in breach of Article 5 (1) and (2) of the American
                     Convention on Human Rights, which “enshrines precepts of jus cogens”
                     (para. 100). And later on, in the case of Goiburú et al. v. Paraguay (judg-
                     ment of 22 September 2006), the IACtHR reasserted the absolute prohi-
                     bition of torture and enforced disappearance of persons, in the realm of
                     jus cogens, and acknowledged the duty to fight impunity with regard to
                     those grave violations (with the due investigation of the occurrences), so
                     as to honour the memory of the victims and to guarantee the non‑repeti-
                     tion of those facts (para. 93).
                        88. The IACtHR and the ad hoc International Criminal Tribunal for
                     the former Yugoslavia (ICTY) are the two contemporary international
                     tribunals which have most contributed so far to the jurisprudential con-
                     struction of the absolute prohibition of torture, in the realm of jus
                     cogens 71. For its part, the ICTY, in the same line of reasoning, held, in its
                        71 Cf., recently, A. A. Cançado Trindade, “Jus Cogens : The Determination and the

                     Gradual Expansion of Its Material Content in Contemporary International Case Law”,
                     in XXXV Curso de Derecho Internacional Organizado por el Comité Jurídico Interameri-
                     cano — 2008, Washington D.C., General Secretariat of the OAS, 2009, pp. 3‑29.

                     102




6 CIJ1033.indb 200                                                                                          28/11/13 12:50

                     521 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     judgment (Trial Chamber, of 10 December 1998) in the Furundžija case,
                     that torture is “prohibited by a peremptory norm of international law”, it
                     is a prohibition of jus cogens (paras. 153 and 155). Likewise, in its judg-
                     ment (Trial Chamber, of 16 November 1998) in the Delalić et al. case, the
                     ICTY asserted that the prohibition of torture is of conventional and cus-
                     tomary international law, and is a norm of jus cogens (paras. 453‑454).


                        89. This view was reiterated by the ICTY in its judgment (Trial
                     ­ hamber, of 22 February 2001) in the Kunarac case, wherein it stated
                     C
                     that
                              “Torture is prohibited under both conventional and customary
                           international law and it is prohibited both in times of peace and
                           ­during an armed conflict. The prohibition can be said to constitute
                            a norm of jus cogens.” (Para. 466.)
                     Other statements of the kind by the ICTY, as to the jus cogens prohibi-
                     tion of torture, are found in its judgment (Appeals Chamber, of 20 Feb-
                     ruary 2001) in the Delalić et al. case (para. 172 and 225), as well as in its
                     judgment (Trial Chamber, of 31 March 2003) in the Naletilić et al. case,
                     wherein it affirmed that
                              “Various judgments of the Tribunal have considered charges of
                           torture as a grave breach of the Geneva Conventions of 1949, a
                           ­violation of the laws and customs of war and as a crime against
                            humanity. The Celebici trial judgment stated that the prohibition
                            of torture is a norm of customary international law and jus cogens.”
                            (Para. 336.)

                        90. The ad hoc International Criminal Tribunal for Rwanda (ICTR),
                     in turn, contributed to the normative convergence of international human
                     rights law and contemporary international criminal law as to the absolute
                     prohibition of torture, in interpreting, in its decision (Chamber I)
                     of 2 September 1998 in the case of J.‑P. Akayesu, the term “torture” as
                     set forth in Article 3 (f) of its Statute, in accordance with the definition
                     of torture set forth in Article 1 (1) of the UN Convention against Torture,
                     namely,
                           “any act by which severe pain or suffering, whether physical or men-
                           tal, is intentionally inflicted on a person for such purposes as obtain-
                           ing from him or a third person information or a confession, punishing
                           him for an act that he or a third person has committed or is suspected
                           of having committed, or intimidating or coercing him or a third per-
                           son, or for any reason based on discrimination of any kind, when such
                           pain or suffering is inflicted by or at the instigation of or with the
                           consent or acquiescence of a public official or other person acting in
                           an official capacity” (para. 681).



                     103




6 CIJ1033.indb 202                                                                                    28/11/13 12:50

                     522 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        91. The European Court of Human Rights (ECHR), for its part, has
                     also pronounced on the matter at issue, to the same effect. Thus, in its
                     judgment (Grand Chamber) of 12 November 2008, on the Demir and
                     Baykara v. Turkey case, it held that the prohibition of torture has “attained
                     the status of a peremptory norm of international law, or jus cogens”, and
                     added that this finding was “incorporated into its case law in this sphere”
                     (para. 73). In a broader context, of prohibition of inhuman and degrading
                     treatment (encompassing mental suffering), the reasoning developed by
                     the ECHR in its judgment of 2 March 2010, in the Al‑Saadoon and
                     ­Mufdhi v. United Kingdom case, leaves room to infer an acknowledgment
                      of a normative hierarchy in international law, giving pride of place to
                      the norms that safeguard the dignity of the human person.

                        92. The aforementioned development conducive to the current abso-
                     lute (jus cogens) prohibition of torture has taken place with the aware-
                     ness of the horror and the inhumanity of the practice of torture.
                     Testimonies of victims of torture — as in the proceedings of contempo-
                     rary international human rights tribunals — give account of that. Even
                     before the present era, some historical testimonies did the same. One such
                     testimony — a penetrating one — is that of Jean Améry, himself a victim
                     of torture. In his own words,

                           “(. . .) torture is the most horrible event a human being can retain
                           within himself. (. . .) Whoever was tortured, stays tortured. Torture
                           is ineradicably burned into him, even when no clinically objective
                           traces can be detected. (. . .) The person who has survived torture and
                           whose pains are starting to subside (. . .) experiences an ephemeral
                           peace that is conducive to thinking. (. . .) If from the experience of
                           torture any knowledge at all remains that goes beyond the plain night-
                           marish, it is that of a great amazement and a foreignness in the world
                           that cannot be compensated by any sort of subsequent human com-
                           munication. (. . .) Whoever has succumbed to torture can no longer
                           feel at home in the world. (. . .) The shame of destruction cannot be
                           erased. Trust in the world, which already collapsed in part at the first
                           blow, but in the end, under torture, fully will not be regained. (. . .)
                           One who was martyred is a defenseless prisoner of fear. It is fear that
                           henceforth reigns over him. Fear — and also what is called resent-
                           ment. They remain (. . .).” 72


                        93. The present Judgment of the ICJ in the case concerning Questions
                     relating to the Obligation to Prosecute or Extradite contributes decisively

                        72 Jean Améry, Par‑delà le crime et le châtiment, Arles, Babel/Actes Sud, 2005 [reed.],

                     pp. 61, 83‑84, 92 and 94‑96. And cf. Jean Améry, At the Mind’s Limits, Bloomington,
                     Indiana University Press, 1980 [reed.], pp. 22, 34 and 38‑40.

                     104




6 CIJ1033.indb 204                                                                                                28/11/13 12:50

                     523 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     to the consolidation of the international legal regime against torture. To
                     this effect, the Court significantly states that
                               “In the Court’s opinion, the prohibition of torture is part of cus-
                           tomary international law and it has become a peremptory norm (jus
                           cogens).
                               That prohibition is grounded in a widespread international prac-
                           tice and on the opinio juris of States. It appears in numerous inter-
                           national instruments of universal application (in particular the
                           Universal Declaration of Human Rights of 1948, the 1949 Geneva
                           Conventions for the protection of war victims, the International
                           ­Covenant on Civil and Political Rights of 1966, General Assembly res-
                            olution 3452/30 of 9 December 1975 on the Protection of All Persons
                            from Being Subjected to Torture and Other Cruel, Inhuman or
                            Degrading Treatment or Punishment), and it has been introduced
                            into the domestic law of almost all States ; finally, acts of torture
                            are regularly denounced within national and international fora.”
                            (­Judgment, para. 99.)
                        94. One of the features of the present‑day international legal regime
                      against torture is the establishment of a mechanism of continuous moni-
                     toring of a preventive character. This is illustrated by the 2002 Optional
                     Protocol of the 1984 UN Convention against Torture, as well as the pre-
                     ventive inspections under the 1987 European Convention for the Preven-
                     tion of Torture and Inhuman or Degrading Treatment or Punishment
                     (Art. 2). In this regard, I deemed it fit to point out, in my concurring
                     opinion in the case of Maritza Urrutia v. Guatemala (IACtHR,
                     ­judgment of 27 November 2003), that such development has

                           “put an end to one of the remaining strongholds of State sovereignty,
                           in permitting scrutiny of the sancta sanctorum of the State — its
                           prisons and detention establishments, police stations, military
                           ­
                           prisons, detention centers for foreigners, psychiatric institutions,
                           ­
                           among others, — of its administrative practices and legislative
                           ­measures, to determine their compatibility or not with the internatio­
                            nal standards of human rights. This has been achieved in the name
                            of superior common values, consubstantiated in the prevalence of
                            the fundamental rights inherent to the human person.” (Para. 11.)



                                      2. Fundamental Human Values Underlying
                                                 that Prohibition
                       95. Human conscience has awoken to the pressing need for decisively
                     putting an end to the scourges of arbitrary detention and torture. The
                     general principles of the law, and the fundamental human values underly-

                     105




6 CIJ1033.indb 206                                                                                   28/11/13 12:50

                     524 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     ing them, play a quite significant and crucial role here. Such fundamental
                     values have counted on judicial recognition in our times. Thus, the ECHR,
                     for example, asserted, in the Soering v. United Kingdom case (judgment
                     of 7 July 1989), that the absolute prohibition of torture (even in times of
                     war and other national emergencies) expresses one of the “fundamental
                     values of [contemporary] democratic societies” (para. 88). Subsequently,
                     in the Kalashnikov v. Russia case (judgment of 15 July 2002), the ECHR
                     stated that Article 3 of the European Convention on Human Rights
                           “enshrines one of the most fundamental values of democratic society.
                           It prohibits in absolute terms torture or inhuman or degrading treat-
                           ment or punishment, irrespective of the circumstances and the vic-
                           tim’s behaviour.” (Para. 95.)
                      96. In the Selmouni v. France case (judgment of 28 July 1999), the
                     ECHR categorically reiterated that Article 3 of the European Convention
                           “enshrines one of the most fundamental values of democratic societies.
                           Even in the most difficult circumstances, such as the fight against ter-
                           rorism and organized crime, the Convention prohibits in absolute terms
                           torture and inhuman or degrading treatment or punishment. Unlike
                           most of the substantive clauses of the Convention and of Protocols
                           Nos. 1 and 4, Article 3 makes no provision for exceptions and no dero­
                           gation from it is permissible under Article 15 (2) even in the event of a
                           public emergency threatening the life of the nation (. . .).” (Para. 95.)
                       In that same judgment, the European Court expressed its understand-
                     ing that “the increasingly high standard being required in the area of the
                     protection of human rights and fundamental liberties correspondingly
                     and inevitably requires greater firmness in assessing breaches of the fun-
                     damental values of democratic societies” (para. 101) 73.
                       97. Like the ECHR, the IACtHR also singled out the fundamental
                     human values underlying the absolute prohibition of torture. Thus, in the
                     case of Cantoral Benavides v. Peru (merits, judgment of 18 August 2000),
                     pondered that certain acts which were formerly classified as inhuman or
                     degrading treatment should from now on be classified distinctly, as tor-
                     ture, given the “growing demands” for the protection of fundamental
                     human rights (para. 99). This, in the understanding of the IACtHR,
                     required a more vigorous response in facing “infractions to the basic val-
                     ues of democratic societies” (para. 99). In the Cantoral Benavides case, the
                     IACtHR, with its reasoning, thus purported to address the consequences
                     of the absolute prohibition of torture.


                         73 In the cas d’espèce, the ECHR found the respondent State responsible for the torture

                     inflicted on Selmouni (paras. 105‑106). A similar line of reasoning can be found, e.g., in the
                     judgment (of 7 September 2004) of the IACtHR in the case of Tibi v. Ecuador (para. 143),
                     wherein it likewise found the respondent State responsible for the torture inflicted on the
                     victim (para. 165).

                     106




6 CIJ1033.indb 208                                                                                                    28/11/13 12:50

                     525 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        98. In effect, the practice of torture, in all its perversion, is not limited
                     to the physical injuries inflicted on the victim ; it seeks to annihilate the
                     victim’s identity and integrity. It causes chronic psychological distur-
                     bances that continue indefinitely, making the victim unable to continue
                     living normally as before. Expert opinions rendered before international
                     tribunals consistently indicate that torture aggravates the victim’s vulner-
                     ability, causing nightmares, loss of trust in others, hypertension, and
                     depression ; a person tortured in prison or detention loses the spatial
                     dimension and even that of time itself 74.
                        99. As to the devastating consequences of the (prohibited) practice of
                     torture, and the irreparable damage caused by it, I pondered, in my sepa-
                     rate opinion in the case Tibi v. Ecuador (IACtHR, judgment of 7 Septem-
                     ber 2004), that
                           “[f]urthermore, the practice of torture (whether to obtain a confession
                           or information or to cause social fear) generates a disintegrating emo-
                           tional burden that is transmitted to the next of kin of the victim, who
                           in turn project it toward the persons they live with. The widespread
                           practice of torture, even though it takes place within jails, ultimately
                           contaminates all the social fabric. The practice of torture has sequels
                           not only for its victims, but also for broad sectors of the social milieu
                           affected by it. Torture generates psychosocial damage and, under cer-
                           tain circumstances, it can lead to actual social breakdown. (. . .)

                              The practice of torture is a hellish threat to civilization itself. One
                           of the infallible criteria of civilization is precisely the treatment given
                           by public authorities of any country to detainees or incarcerated per-
                           sons. F. M. Dostoyevsky warned about this in his aforementioned
                           Memoirs from the House of the Dead (1862) ; for him, the degree of
                           civilization attained by any social milieu can be assessed by entering
                           its jails and detention centers 75. Torture is an especially grave viola-
                           tion of human rights because, in its various forms, its ultimate objec-
                           tive is to annul the very identity and personality of the victim,
                           undermining his or her physical or mental resistance ; thus, it treats
                           the victim as a ‘mere means’ (in general to obtain a confession), fla-
                           grantly violating the basic principle of the dignity of the human per-
                           son (which expresses the Kantian concept of the human being as an
                           ‘end in himself’), degrading him, in a perverse and cruel manner 76,
                           and causing him truly irreparable damage.” (Paras. 22 and 24.)



                        74 IACtHR, case Tibi v. Ecuador (judgment of 7 September 2004), separate opinion of

                     Judge Cançado Trindade, para. 21.
                        75 Cf. F. M. Dostoyevsky, Souvenirs de la maison des morts [1862], Paris, Gallimard,

                     1977 (reed.), pp. 35‑416.
                        76 J. L. de la Cuesta Arzamendi, El Delito de Tortura, Barcelona, Bosch, 1990, pp. 27‑28

                     and 70.

                     107




6 CIJ1033.indb 210                                                                                                 28/11/13 12:50

                     526 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                      100. For its part, the ICTY stated, in the aforementioned 1998 judg-
                     ment in the Furundžija case, that
                              “Clearly, the jus cogens nature of the prohibition against torture
                           articulates the notion that the prohibition has now become one of the
                           most fundamental standards of the international community. Further-
                           more, this prohibition is designed to produce a deterrent effect, in that
                           it signals to all members of the international community and the indi-
                           viduals over whom they wield authority that the prohibition of torture
                           is an absolute value from which nobody must deviate.” (Para. 154.)
                        101. Another pertinent decision of the ICTY disclosing the close atten-
                     tion it dispensed to fundamental human values is its judgment
                     (Trial Chamber II, of 17 October 2002) in the Simić case, wherein, in
                     singling out the “substantial gravity” of torture, it pondered that

                           “[t]he right not to be subjected to torture is recognized in customary
                           and conventional international law and as a norm of jus cogens. It
                           cannot be tolerated. It is an absolute assault on the personal human
                           dignity, security and mental being of the victims. As noted in Krno-
                           jelac, torture ‘constitutes one of the most serious attacks upon a per-
                           son’s mental or physical integrity. The purpose and the seriousness of
                           the attack upon the victim sets torture apart from other forms of
                           mistreatment’.” (Para. 34.)
                        102. One decade ago, within the IACtHR, I upheld the view, which I
                     reiterate herein, that jus cogens is not a closed juridical category, but
                     rather one that evolves and expands 77. An ineluctable consequence of the
                     assertion and the very existence of peremptory norms of international law
                     is their not being limited to the conventional norms, to the law of treaties,
                     and their encompassing every and any juridical act, and extending them-
                     selves to general international law. Jus cogens being, in my understand-
                     ing, an open category, it expands itself in response to the necessity to
                     protect the rights inherent to each human being in every and any situa-
                     tion. The absolute prohibition of the practices of torture, of forced dis­
                     appearance of persons, and of summary and extra‑legal executions, leads
                     us decidedly into the realm of the international jus cogens 78. It is in the
                     domain of international responsibility that jus cogens reveals its wide and
                     profound dimension, encompassing all juridical acts (including the uni­
                     lateral ones), and having an incidence — even beyond that — on the
                     very foundations of a truly universal international law 79.


                        77 IACtHR, advisory opinion No. 18 (of 17 September 2003), on the Juridical Condition

                     and Rights of Undocumented Migrants, concurring opinion of Judge Cançado Trindade,
                     paras. 65‑73.
                        78 Ibid., paras. 68‑69.
                        79 Ibid., para. 70.



                     108




6 CIJ1033.indb 212                                                                                              28/11/13 12:50

                     527 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        103. Jurisprudence of distinct international tribunals is, thus, perfectly
                     clear in stating the reaction of ratione materiae law, regarding absolute
                     prohibition of torture, in all its forms, under any and all circumstances, a
                     prohibition that, in our days, falls under international jus cogens, with all
                     its juridical consequences for the States responsible. In rightly doing so, it
                     has remained attentive to the underlying fundamental human values that
                     have inspired and guided it. This is a development which cannot be over-
                     looked, and is to continue, in our days.



                                      X. Obligations Erga Omnes Partes under
                                         the UN Convention against Torture

                        104. The CAT sets forth the absolute prohibition of torture, belonging
                     to the domain of jus cogens (supra). Obligations erga omnes partes ensue
                     therefrom. Significantly, this has been expressly acknowledged by the two
                     contending Parties, Belgium and Senegal, in the proceedings before the
                     Court. They have done so in response to a question I put to them, in the
                     public sitting of the Court of 8 April 2009, at the earlier stage of provi-
                     sional measures of protection in the cas d’espèce. The question I deemed
                     it fit to put to both of them was as follows :
                                “Dans ces audiences publiques il y a eu des références expresses de
                             la part de deux délégations aux droits des Etats ainsi qu’aux droits
                             des individus. J’ai alors une question à poser aux deux Parties. Je la
                             poserai en anglais pour maintenir l’équilibre linguistique de la Cour.
                             La question est la suivante : For the purposes of a proper understand-
                             ing of the rights to be preserved (under Article 41 of the Statute of
                             the Court), are there rights corresponding to the obligations set forth
                             in Article 7, paragraph 1, in combination with Article 5, paragraph 2,
                             of the 1984 United Nations Convention against Torture and, if so,
                             what are their legal nature, content and effects ? Who are the subjects
                             of those rights, States having nationals affected, or all States parties
                             to the aforementioned Convention ? Whom are such rights opposable
                             to, only the States concerned in a concrete case, or any State party to
                             the aforementioned Convention ?” 80.
                       105. In response to my question, Belgium began by recalling the obli-
                     gation to prosecute or extradite, incumbent upon States parties to the
                     CAT, under Articles 5 (2) and 7 (1), and pointing out that “where there is
                     an obligation of one State to other States, those States have a correspond-
                     ing right to performance of that obligation” 81. 


                        80 CR 2009/11, of 8 April 2009, p. 25.
                        81 Response of Belgium to the Question Put by Judge Cançado Trindade at the End
                     of the Public Sitting of 8 April 2009, doc. BS 2009/15, of 15 April 2009, p. 2, paras. 4‑5.

                     109




6 CIJ1033.indb 214                                                                                                 28/11/13 12:50

                     528 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        The obligation set out in Articles 5 (2) and 7 (1) “gives rise to a cor-
                     relative right” (of States parties) to secure compliance with it 82. This
                     right, Belgium proceeded, has a “conventional character”, being founded
                     on a treaty, and “[t]he rule pacta sunt servanda applies in this respect” 83.

                        106. Thus, it went on, all States parties to the CAT are entitled to seek
                     ensuring compliance with the conventional obligations, in accordance
                     with the rule pacta sunt servanda, undertaken by each State party in rela-
                     tion to all other States parties to the CAT 84. Belgium then added :

                              “In the case Goiburú et al. v. Paraguay [2006], the Inter‑American
                           Court of Human Rights observed that all the States parties to the
                           American Convention on Human Rights should collaborate in
                           good faith in the obligation to extradite or prosecute the perpetra­tors
                           of crimes relating to human rights ; it is interesting to note that,
                           in order to illustrate this obligation, the Court refers to the 1984
                           ­Convention (. . .) :
                                 ‘The Court therefore deems it pertinent to declare that the
                              States parties to the Convention should collaborate with each
                              other to eliminate the impunity of the violations committed in this
                              case, by the prosecution and, if applicable, the punishment of
                              those responsible. Furthermore, based on these principles, a State
                              cannot grant direct or indirect protection to those accused of
                              crimes against human rights by the undue application of legal
                              mechanisms that jeopardize the pertinent international obliga-
                              tions. Consequently, the mechanisms of collective guarantee
                              estab­lished in the American Convention, together with the regio-
                              nal and universal international obligations on this issue, bind the
                              States of the region to collaborate in good faith in this respect,
                              either by conceding extradition or prosecuting those responsible
                              for the facts of this case on their territory.’ ” 85
                     In sum — as Belgium put it — the rights set forth in the 1984 UN
                     ­Convention against Torture “are therefore opposable to all the States
                      parties to that Convention” 86.



                        82 Response of Belgium to the Question Put by Judge Cançado Trindade at the End of

                     the Public Sitting of 8 April 2009, doc. BS 2009/15, of 15 April 2009, p. 2, para. 7.
                        83 Ibid., p. 3, para. 8.
                        84 Ibid., para. 11.
                        85 Inter‑American Court of Human Rights, judgment of 22 September 2006, para. 132,

                     and in particular note 87, which provides a full list of the relevant universal instruments,
                     including the 1984 Convention ; cf. also the separate opinion of Judge Cançado Trindade,
                     paras. 67‑68.
                        86 Response of Belgium to the Question…, op. cit. supra note 81, p. 5, para. 14.




                     110




6 CIJ1033.indb 216                                                                                                  28/11/13 12:50

                     529 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                       107. For its part, Senegal began its response to my question by like-
                     wise recalling the obligation to prosecute or extradite under Articles 5 (2)
                     and 7 (1) of the CAT 87, and added :

                              “The nature of the international obligation to prohibit torture has
                           undergone a major change. From being a conventional obligation of
                           relative effect, it has had an erga omnes effect attributed to it.” 88

                        Senegal then expressly acknowledged “the existence of indivisible obli-
                     gations erga omnes”, as restated by the ICJ on a number of occasions
                     from 1970 onwards 89. Next, Senegal reckoned that States parties to the
                     CAT have “the right to secure compliance with the obligation” set forth
                     in Articles 5 (2) and 7 (1) 90.

                        108. From the responses given by Belgium and Senegal to my ques-
                     tion, it is clear that they both share a proper understanding of the nature
                     of the obligations incumbent upon them under the CAT. Such obliga-
                     tions grow in importance in face of the gravity of breaches (infra) of the
                     absolute prohibition of torture. They conform the collective guarantee of
                     the rights protected thereunder. If those breaches are followed by the per-
                     petrators’ impunity, this latter, instead of covering them up, adds further
                     gravity to the wrongful situation : to the original breaches (the acts of
                     torture), the subsequent victims’ lack of access to justice (denial of justice)
                     constitutes an additional violation of the protected rights. For years,
                     within the IACtHR, I insisted on the jurisprudential construction of the
                     material expansion of jus cogens and the corresponding obligations erga
                     omnes of protection, in their two dimensions, the horizontal (vis-à-vis the
                     international community as a whole) as well as the vertical (projection
                     into the domestic law regulation of relations mainly between the individu-
                     als and the public power of the State) 91; I now reiterate my position in the
                     present case concerning Questions relating to the Obligation to Prosecute
                     or Extradite, decided today by the ICJ.




                        87 Response of Senegal to the Question Put by Judge Cançado Trindade at

                     the End of the Public Sitting of 8 April 2009, doc. BS 2009/16, of 15 April 2009, p. 1,
                     para. 1.
                        88 Ibid., p. 1, para. 2.
                        89 Ibid., p. 2, paras. 3-4.
                        90 Ibid., paras. 5-6.
                        91 Cf., in this sense, IACtHR, case La Cantuta v. Peru (judgment of 29 November

                     2006), separate opinion of Judge Cançado Trindade, paras. 51 and 60.

                     111




6 CIJ1033.indb 218                                                                                             28/11/13 12:50

                     530 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                XI. The Gravity of the Human Rights Violations
                                 and the Compelling Struggle against Impunity

                                     1. Human Cruelty at the Threshold of Gravity
                        109. In effect, in addition to its horizontal expansion, jus cogens also
                     projects itself on a vertical dimension, i.e., that of the interaction between
                     the international and national legal systems in the current domain of pro-
                     tection (supra). The effect of jus cogens, on this second (vertical) dimen-
                     sion, is to invalidate any and all legislative, administrative or judicial
                     measures that, under the States’ domestic law, attempt to authorize or
                     tolerate torture 92. The absolute prohibition of torture, as a reaction of
                     ratione materiae law as here envisaged, in both the horizontal and the
                     vertical dimensions, has implications regarding the longstanding struggle
                     against impunity and the award of reparations due to the victims.

                       110. As to the first (horizontal) dimension, in my understanding, the
                     “intérêt pour agir” of States parties to the CAT grows in importance, in
                     the light of the gravity of the breaches under that Convention. It would
                     be a mistake to attempt to “bilateralize” contentious matters under the
                     CAT (like in traditional inter‑State disputes), which propounds a distinct
                     outlook of initiatives thereunder, to prevent torture and to struggle
                     against it. Even in a wider horizon, this trend was already discernible in
                     the years following the adoption of the CAT in 1984.


                        111. Thus, in 1988, the Senegalese jurist Kéba Mbaye, in his thematic
                     course at the Hague Academy of International Law, rightly observed that
                     a State’s “intérêt pour agir” goes beyond a simple interest, in that it is a
                     concept of procedural law. And, in the present stage of evolution of inter-
                     national law, it is widely reckoned that States can exercise their “intérêt
                     pour agir” not only in pursuance of their own interests, but also of com-
                     mon and superior values, and, under some UN Conventions, in pursu-
                     ance of shared fundamental values by means of an “objective control” 93.
                     This is what I refer to as the collective guarantee of human rights treaties,
                     by the States parties themselves. This is notably the case of the UN Con-
                     vention against Torture ; the “intérêt pour agir” thereunder is fully justi-
                     fied given the gravity of the breaches at issue, acts of torture in all its
                     forms.



                        92 Cf. E. de Wet, “The Prohibition of Torture as an International Norm of Jus Cogens

                     and Its Implications for National and Customary Law”, 15 European Journal of Interna-
                     tional Law (2004), pp. 98‑99.
                        93 Kéba Mbaye, “L’intérêt pour agir devant la Cour internationale de Justice”, 209

                     Recueil des cours de l’Académie de droit international de La Haye (1988), pp. 257 and 271.

                     112




6 CIJ1033.indb 220                                                                                                28/11/13 12:50

                     531 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        112. The cruelty of the systematic practice of torture cannot possibly be
                     forgotten, neither by the victims and their next‑of‑kin, nor by their social
                     milieu at large. In this connection, I have already reviewed the findings of the
                     1992 Report of the Chadian Commission of Inquiry 94. The Truth Commis-
                     sion’s Report gives a sinister account of the methods of torture utilized dur-
                     ing the Habré regime, with illustrations 95, in addition to pictures of the mass
                     graves 96. The findings of the Chadian Truth Commission have been cor-
                     roborated by humanitarian fact‑finding by non‑governmental organizations
                     (NGOs). Although the Association des victimes de crimes et répressions poli-
                     tiques au Tchad (AVCRP) was established in N’djamena on 12 December
                     1991, the files of the archives of the “political police” (the DDS) of the Habré
                     regime were reported to have been discovered in N’Djamena only one decade
                     later, in May 2001, by Human Rights Watch (HRW) 97.
                        113. In another report, of the same year 2001, Amnesty International
                     stated that, in addition to the information contained in the Chadian
                     Truth Commission’s Report (supra), most of the information in its own
                     possession came from accounts of surviving victims of torture themselves,
                     or from other detainees. According to such sources, the Chadian Govern-
                     ment of Hissène Habré
                             “applied a deliberate policy of terror in order to discourage opposi-
                             tion of any kind. Actual and suspected opponents and their families
                             were victims of serious violations of their rights. Civilian populations
                             were the victims of extrajudicial executions, committed in retaliation
                             for armed opposition groups’ actions on the basis of purely ethnic or
                             geographical criteria. Thousands of people suspected of not support-
                             ing the Government were arrested and held in secret by the DDS.
                             Thousands of people died on DDS premises — killed by torture, by
                             the inhuman conditions in which they were detained or by a lack of
                             food or medical care.” 98

                       114. The 2001 report by Amnesty International proceeded that, during
                     the Hissène Habré regime in Chad,
                             “the practice of torture was, by all accounts, an ‘institutional practice’
                             used to extract confessions, to punish or to instil fear. (. . .) According
                             to survivors, Hissein Habré personally gave the order for certain

                        94  Cf. Section II, supra.
                        95  Cf. Chadian Ministry of Justice, “Les crimes et détournements de l’ex-président
                     Habré et de ses complices — Rapport de la Commission d’enquête nationale. . .”, op. cit.
                     supra, note 5, pp. 111‑123, 137‑146 and 148‑149.
                        96 Cf. ibid., pp. 150‑154.
                        97 Cf. UNHCR, “African Union : Press Senegal on Habré Trial”, www.unhcr.org/news,

                     of 28 January 2009, p. 1 ; HRW, Chad : The Victims of Hissène Habré Still Awaiting Justice,
                     Vol. 17, July 2005, No. 10 (A), p. 5 ; and cf. S. Guengueng, Prisonnier de Hissène Habré. . .,
                     op. cit. infra note 101, pp. 135 and 153.
                        98 Amnesty International, [Report] The Habré Legacy, AI Index AFR-20/004/2001, of

                     October 2001, p. 10, and cf. p. 26.

                     113




6 CIJ1033.indb 222                                                                                                    28/11/13 12:50

                     532 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                              ­people to be tortured. Other sources say that he was often present
                               during torture sessions. (. . .) Political prisoners were interrogated
                               as a rule by members of the security service at DDS headquarters in
                               N’Djamena. In some cases, they were interrogated and held at the
                               presidential palace after being tortured. (. . .)
                                  According to survivors, some of the most common forms of torture
                               were electric shocks, near‑asphyxia, cigarette burns and having gas
                               squirted into the eyes. Sometimes, the torturers would place the
                               exhaust pipe of a vehicle in their victim’s mouth, then start the engine.
                               Some detainees were placed in a room with decomposing bodies,
                               ­others suspended by their hands or feet, others bound hand and
                                foot. Two other common techniques consisted of gripping the victim’s
                                head between two small sticks joined by cords, which were twisted
                                progressively (. . .). Some prisoners were subjected to particularly
                                brutal beatings during their interrogation. (. . .)” 99

                        115. In a subsequent report, of 2006, Amnesty International added
                     that many detainees were held at the prison of the Camp des Martyrs, not
                     far from the so‑called “Piscine” (a former swimming pool that had been
                     covered over with concrete and divided into several cells below ground
                     level), wherein they were “subjected to torture”. A form of torture that
                     became sadly well known as practised in the Habré regime in Chad was
                     the “arbatachar”, which consisted of “choking the prisoner by tying his
                     wrists to his ankles from behind” 100, up to a point of stopping the blood
                     circulation and causing paralysis 101. Moreover, in the personal account of
                     a surviving victims — complainant before the UN Committee against
                     Torture —, very recently published in 2012,
                                 “The DDS took pleasure in creating conditions that would provoke
                              epidemics and illnesses among the prisoners — such as malaria and
                              pulmonary oedemas — in order to dispatch large numbers of them
                              very quickly.
                                 From what I saw in the two years and five months which I had to
                              spend in the four different DDS prisons, this political police force had
                              every means of saving the lives of those being held. Since their mission
                              was to terrorize and exterminate the Chadian people, they thus did
                              all they could to dispose of the prisoners.
                                 (. . .) Those in charge, like the DDS officers, showed no humanity
                              towards the detainees.” 102
                        99  Op. cit. supra note 98, pp. 26‑27.
                        100  Amnesty International, [Report] Chad : Voices of Habré’s Victims, AI Index
                     AFR-20/009/2006, of August 2006, p. 6.
                         101 Cf. Chadian Ministry of Justice, “Les crimes et détournements de l’ex-président

                     Habré et de ses complices — Rapport de la Commission d’enquête nationale. . .”, op. cit.
                     supra, note 5, p. 42 ; S. Guengueng, Prisonnier de Hissène Habré — L’expérience d’un survi-
                     vant des geôles tchadiennes et sa quête de justice, Paris, L’Harmattan, 2012, p. 121. [Trans-
                     lation by the Registry.]
                         102 S. Guengueng, op. cit. supra note 101, pp. 79‑80. [Translation by the Registry.]



                     114




6 CIJ1033.indb 224                                                                                                   28/11/13 12:50

                     533 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                 2. The Inadmissibility of Impunity of the Perpetrators
                        116. It is in no way surprising that the reparations due to victims in
                     cases of torture have revealed a dimension that is both individual and col-
                     lective or social. Impunity worsens the psychological suffering inflicted
                     both on the direct victim and on his or her next of kin and other persons
                     with whom he or she lived. Actually, it causes new psychosocial damage.
                     Covering up what happened, or handling with indifference the conse-
                     quences of criminal acts, constitutes a new aggression against the victim
                     and his or her next of kin, disqualifying their suffering. The practice of
                     torture, aggravated by the impunity of the perpetrators, contaminates the
                     whole social milieu wherein it took place.

                        117. As I deemed it fit to warn in the IACtHR, in my separate opinion
                     in the case of the “Street Children” (Villagrán Morales and Others v. Gua-
                     temala, reparations, judgment of 26 May 2001),
                              “Human suffering has a dimension which is both personal and
                           social. Thus, the damage caused to each human being, however
                           ­humble he might be, affects the community itself as a whole. As the
                            present case discloses, the victims are multiplied in the persons
                            of the surviving close relatives, who, furthermore, are forced to live
                            with the great pain inflicted by the silence, the indifference and the
                            oblivion of the others.” (Para. 22.)
                        118. The realization of justice is, therefore, extremely important for the
                     rehabilitation of the victims of torture (as a form of reparation), since it
                     attenuates their suffering, and that of their beloved ones, by recognizing
                     what they have suffered. This is still an evolving matter, but the right of
                     those victims to fair and adequate reparation is addressed today on the
                     basis of recognition of the central role of the integrity of said victims, of
                     the human person. Realization of justice, with due reparations, helps to
                     reorganize human relations and restructure the psyche of victims. Reali­
                     zation of justice must take place from the standpoint of the integral
                     nature of the personality of the victims. Reparations at least mitigate or
                     soothe the suffering of the victims, in conveying to them the sense of the
                     realization of justice.

                       119. Such reparations cannot be disrupted by undue invocations of
                     State sovereignty or State immunity, as I have pointed out in two recent
                     cases adjudicated by this Court 103. Likewise, the struggle against
                     impunity for grave violations of human rights and of international
                     humanitarian law cannot be dismantled by undue invocations of State
                        103 Case concerning Jurisdictional Immunities of the State (Germany v. Italy : Greece

                     intervening), Judgment, I.C.J. Reports 2012 (I), dissenting opinion of Judge Cançado Trin-
                     dade, pp. 179-290, paras. 1‑316 ; case concerning Ahmadou Sadio Diallo (Republic of Guinea
                     v. Democratic Republic of the Congo), Judgment, I.C.J. Reports 2012 (I), separate opinion
                     of Judge Cançado Trindade, pp. 347-384, paras. 1‑101.

                     115




6 CIJ1033.indb 226                                                                                                28/11/13 12:50

                     534 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     sovereignty or State immunity. The hope has been expressed of advances
                     in this respect :
                             “(. . .) The idea of exemption from responsibility, under the cover
                           of sovereignty or immunity, is gradually on the decline, at least in
                           respect of a series of atrocities now classified as ‘international crimes’.
                           That is a source of great hope for every citizens’ and human rights
                           movement, for all those who have been forgotten.” 104
                        120. In the case Bulacio v. Argentina (judgment of 18 September 2003),
                     the IACtHR held as “inadmissible” any measure of domestic law intended
                     to hinder the investigation and sanction of those responsible for viola-
                     tions of human rights (para. 116), thus leading to impunity. In my sepa-
                     rate opinion in the case Bulacio, I pondered inter alia that

                              “Reparatio does not put an end to what occurred, to the violation
                           of human rights. The wrong was already committed 105; reparatio
                           avoids the aggravation of its consequences (by the indifference of the
                           social milieu, by the impunity, by the oblivion). (. . .) Reparatio dis-
                           poses again, reestablishes order in the life of the surviving victims, but
                           it cannot eliminate the pain that is already ineluctably incorporated
                           into their daily existence. The loss is, from this angle, rigorously irrep-
                           arable. (. . .) Reparatio is a reaction, in the realm of law, to human
                           cruelty, manifested in the most diverse forms : violence in dealing with
                           fellow human beings, the impunity of those responsible on the part
                           of the public power, the indifference and the oblivion of the social
                           milieu.

                              This reaction of the breached legal order (the substratum of which
                           is precisely the observance of human rights) is ultimately moved by
                           the spirit of human solidarity. This latter, in turn, teaches that the
                           oblivion is inadmissible, by the absence it implies of any solidarity
                           whatsoever of the living with their deceased. (. . .) Death has over
                           centuries been linked to what is supposed to be the revelation of des-
                           tiny, and it is especially in facing death that each person becomes
                           aware of his or her individuality 106. (. . .) The rejection of the indif-
                           ference and the oblivion, and the guarantee of non‑repetition of the
                           violations, are manifestations of the links of solidarity between those
                           victimized and potential victims, in the violent world, empty of values,

                        104 L. Joinet (ed.), Lutter contre l’impunité, Paris, Eds. La Découverte, 2002, p. 125.

                     [Translation by the Registry.]
                        105 Human capacity to promote good and to commit evil has not ceased to

                     attract the attention of human thinking throughout the centuries ; cf. F. Alberoni,
                     Las Razones del Bien y del Mal, Mexico, Gedisa Edit., 1988, pp. 9‑196 ;
                     A.-D. Sertillanges, Le problème du mal, Paris, Aubier, 1949, pp. 5‑412.
                        106 Ph. Ariès, Morir en Occidente — Desde la Edad Media hasta Nuestros Días, Buenos

                     Aires, A. Hidalgo Ed., 2000, pp. 87, 165, 199, 213, 217, 239 and 251.

                     116




6 CIJ1033.indb 228                                                                                                28/11/13 12:50

                     535 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                           wherein we live. It is, ultimately, an eloquent expression of the links
                           of solidarity that unite the living to their deceased 107. Or, more pre-
                           cisely, of the links of solidarity that unite the deceased to those who
                           survive them (. . .)” (Bulacio, paras. 37-40.)
                        121. As to the present case before this Court concerning Questions
                     relating to the Obligation to Prosecute or Extradite, the facts speak for
                     themselves. As I deemed it fit to warn in my earlier dissenting opinion in
                     the Court’s Order of 28 May 2009 (not indicating provisional measures of
                     protection) in the cas d’espèce,

                              “The several years of impunity following the pattern of systematic
                           State‑planified crimes, perpetrated — according to the Chadian Truth
                           Commission — by State agents in Chad in 1982‑1990, render the
                           situation, in my view, endowed with the elements of gravity and
                           urgency (. . .). The passing of time with impunity renders the gravity
                           of the situation even greater, and stresses more forcefully the urgency
                           to make justice prevail.” (I.C.J. Reports 2009, p. 187, para. 60.)
                       122. In the present Judgment on the merits in the case opposing Bel-
                     gium to Senegal, the Court recalls the ratio legis of the CAT. After recall-
                     ing the sixth preambular paragraph of the CAT 108, the Court states that

                              “The States parties to the Convention have a common interest to
                           ensure, in view of their shared values, that acts of torture are pre-
                           vented and that, if they occur, their authors do not enjoy impunity.
                           The obligations of a State party to conduct a preliminary inquiry into
                           the facts and to submit the case to its competent authorities for
                           prosecution are triggered by the presence of the alleged offender
                           ­
                           in its territory, regardless of the nationality of the offender or the
                           victims, or of the place where the alleged offences occurred. All
                           the other States parties have a common interest in compliance with
                           these obligations by the State in whose territory the alleged offender
                           is present.” (Judgment, para. 68.)

                       123. The Court here captures the rationale of the CAT, with the l­ atter’s
                     denationalization of protection, and assertion of the principle of
                     universal jurisdiction. Yet, in doing so, the Court does not resist the

                         107 On these links of solidarity, cf. my separate opinions in the case Bámaca Velásquez

                     v. Guatemala (IACtHR, judgments on the merits, of 25 November 2000, and on repara-
                     tions, of 22 February 2002).
                         108 Which expresses the desire “to make more effective the struggle against torture (. . .)

                     throughout the world”. Article 2 (1) of the CAT adds that “[e]ach State party shall take
                     effective legislative, administrative, judicial or other measures to prevent acts of torture in
                     any territory under its jurisdiction”.


                     117




6 CIJ1033.indb 230                                                                                                     28/11/13 12:50

                     536 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     temptation to quote itself, rescuing its own language of years or decades
                     ago, such as the invocation of “legal interest” (in the célèbre obiter dictum
                     in the Barcelona Traction case of 1970), or “common interest” (expres-
                     sions used in the past in different contexts). In order to reflect in an
                     entirely faithful way the rationale of the CAT, the Court, in my under-
                     standing, should have gone a bit further : more than a “common inter-
                     est”, States parties to the CAT have a common engagement to give effet
                     utile to the relevant provisions of the Convention ; they have agreed to
                     exercise its collective guarantee, in order to put an end to the impunity of
                     the perpetrators of torture, so as to rid the world of this heinous crime.
                     We are here in the domain of obligations, rather than interests. These obli-
                     gations emanate from the jus cogens prohibition of torture.

                        124. In sum, as to this particular point, the development, in recent
                     years — acknowledged also in expert writing — leading to the formation
                     and consolidation of a true international legal regime against torture
                     (cf. supra), has contributed to the growing awareness as to the pressing
                     need and the compelling duty to put an end to impunity. In effect, the
                     response to the diversification of sources of human rights violations, and
                     the struggle against the impunity of its perpetrators 109, are challenges
                     which call for the enhancement of the existing mechanisms of protection
                     and the devising of new forms of protection. Impunity, besides being an
                     evil which corrodes the trust in public institutions, remains an obstacle
                     which international supervisory organs have not yet succeeded to over-
                     come fully.

                       125. However, some of the Truth Commissions, established in recent
                     years in certain countries, with distinct mandates and varying results of
                     investigations, have constituted a positive initiative in the struggle against
                     that evil 110. Another positive initiative is represented by the recent endeav-
                        109 Cf. J. A. Carrillo Salcedo, Dignidad frente a Barbarie — La Declaración Universal

                     de Derechos Humanos Cincuenta Años Después, Madrid, Ed. Trotta, 1999, pp. 105‑145 ;
                     N. Rodley, The Treatment of Prisoners under International Law, Paris/Oxford, Unesco/
                     Clarendon Press, 1987, pp. 17‑143. Cf. also N. Roht-Arriaza (ed.), Impunity and Human
                     Rights in International Law and Practice, Oxford University Press, 1995, pp. 3‑381 ;
                     S. R. Ratner and J. S. Abrams, Accountability for Human Rights Atrocities in Interna-
                     tional Law, Oxford, Clarendon Press, 1997, pp. 3‑303 ; Kai Ambos, Impunidad y Derecho
                     Penal Internacional, Medellín, Found. K. Adenauer et al., 1997, pp. 25‑451 ; Y. Beigbeder,
                     International Justice against Impunity — Progress and New Challenges, Leiden, Nijhoff,
                     2005, pp. 45‑235 ; [Various Authors,] Prosecuting International Crimes in Africa (eds.
                     C. Murungu and J. Biegon), Pretoria/South Africa, Pretoria University Law Press (PULP),
                     2011, pp. 1‑330 ; N. S. Rodley, “Impunity and Human Rights”, in Reining in Impunity for
                     International Crimes and Serious Violations of Fundamental Human Rights (Proceedings of
                     the Siracusa Conference, September 1998, ed. C. C. Joyner), Ramonville St.-Agne, Erès,
                     1998, pp. 71‑78.
                        110 Cf., inter alia, [Various Authors,] “Humanitarian Debate : Truth and Reconciliation

                     Commissions”, 88 International Review of the Red Cross (2006), No. 862, pp. 225‑373 ;
                     P. B. Hayner, Unspeakable Truths — Transitional Justice and the Challenge of Truth
                     Commissions, 2nd ed., N.Y./London, Routledge, 2011, pp. 1‑337 ; A. Bisset, Truth Commis-

                     118




6 CIJ1033.indb 232                                                                                                28/11/13 12:50

                     537 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     ours, within the United Nations, towards the establishment of an interna-
                     tional penal jurisdiction of permanent character ; they have resulted in the
                     creation (by the UN Security Council), in 1993 and 1994, of the two ad
                     hoc international criminal tribunals, for ex‑Yugoslavia and Rwanda,
                     respectively — followed by the adoption (by the UN Conference of
                     Rome) of the 1998 Statute of the International Criminal Court (ICC),
                     and thereafter by the adoption of the first permanent international crimi-
                     nal jurisdiction. Attention turns now to the evolving position of the indi-
                     vidual victims before the ICC, opening up what appears to be a new
                     chapter in the longstanding history of restorative justice 111.


                                         3. The Position of Chad against Impunity
                        126. There is another element to be here taken into account : the
                     records of the present case concerning Questions relating to the Obligation
                     to Prosecute or Extradite give account of Chad’s position against impu-
                     nity. References in this regard include : (a) official pronouncements by
                     Chad concerning the trial of Mr. H. Habré, in connection with the right
                     of victims to the realization of justice and the need to fight against impu-
                     nity 112; (b) Chad’s decision to lift Mr. H. Habré’s immunity in 1993, as
                     confirmed in 2002 113; (c) claims that Chad joined in efforts to gather the
                     financial resources for the trial of Mr. H. Habré in Senegal 114; and
                     (d) Chad’s recent statements in support of the extradition of Mr. H. Habré
                     to Belgium 115.


                       127. In this respect, Belgium refers, in its Memorial, to the fact that, in
                     1993, Chad had, in so far as it was necessary, “lifted the immunities which
                     Mr. Habré may have sought to claim” 116. In the same vein, Belgium sub-
                     mitted a letter addressed by the Minister of Justice of Chad to the Belgian
                     juge d’instruction, dated 7 October 2002, confirming the lifting of any

                     sions and Criminal Courts, Cambridge University Press, 2012, pp. 1‑199 ; P. B. Hayner,
                     “Fifteen Truth Commissions — 1974 to 1994 : A Comparative Study”, 16 Human Rights
                     Quarterly (1994), pp. 598‑634 ; [Various Authors,] Truth Commissions : A Compara-
                     tive Assessment (Seminar of the Harvard Law School, of May 1996), Cambridge/Mass.,
                     Harvard Law School, 1997, pp. 16‑81.
                         111 Cf. Section XV, infra.
                         112 Cf. CR 2012/6, of 19 March 2012, p. 25, para. 43 (citing “Communiqué de presse du

                     ministère des affaires étrangères du Tchad”, of 22 July 2011).
                         113 Cf. Memorial of Belgium, of 1 July 2010, p. 10, para. 1.29, and p. 57, para. 4.44, and

                     Annex C.5 ; CR 2012/2, of 12 March 2012, p. 23, para. 21 ; and CR 2012/3, of 13 March
                     2012, p. 21, para. 41.
                         114 CR 2012/2, of 12 March 2012, pp. 47‑48.
                         115 Given its view that a trial of Mr. H. Habré in Africa would seem difficult to realize ;

                     cf. CR 2012/6, of 19 March 2012, p. 25, para. 43 (citing “Communiqué de presse du
                     ministère des affaires étrangères du Tchad”, of 22 July 2011).
                         116 Memorial of Belgium, of 1 July 2010, p. 10, para. 1.29.



                     119




6 CIJ1033.indb 234                                                                                                     28/11/13 12:50

                     538 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     immunity of Mr. H. Habré 117. Furthermore, it stems from the records of
                     the present case that Chad, among other States, reportedly agreed to
                     assist financially Senegal in the trial of Mr. H. Habré 118. Belgium claims,
                     in this regard, that,
                             “despite the gestures of support of the European Union, the African
                             Union and other States — including Belgium and Chad — in particu-
                             lar for the funding of the Hissène Habré trial in Senegal, the latter
                             has not yet performed the obligations incumbent on it under inter­
                             national law in respect of the fight against impunity for the crimes
                             concerned” 119.
                       128. Moreover, as to Belgium’s request for extradition, and in light of
                     Senegal’s failure to prosecute Mr. H. Habré so far, it also appears from
                     the records of the present case that Chad does not oppose the extradition
                     of Mr. H. Habré to Belgium 120. In fact, on 22 July 2011, the Ministry of
                     Foreign Affairs, African Integration and International Co-operation of
                     Chad stated that :

                                “Despite the many national, continental and international initia-
                             tives, it appears increasingly unlikely that the former dictator will be
                             tried under the circumstances preferred by the AU [the African
                             Union]. Recent developments confirm this impression.

                                It seems more difficult than ever to fulfil the conditions, in particu-
                             lar the legal conditions, for the trial of Mr. Hissène Habré to be held
                             on African soil.
                                In light of this situation, and given the victims’ legitimate right to
                             justice and the principle of rejection of impunity enshrined in the
                             Constitutive Act of the African Union, the Government of Chad
                             requests that preference should be given to the option of extraditing
                             Mr. Habré to Belgium for trial. This option, which was explicitly
                             considered among others by the African Union, is the most suitable
                             under the circumstances.” 121
                        129. In sum and conclusion, as it can be perceived from the aforemen-
                     tioned, the records of the present case demonstrate that Chad has been
                     consistently supporting the imperative of the fight against impunity, in so
                     far as the case of Mr. H. Habré is concerned. The records of the case
                     make Chad’s position clear, to the effect that Mr. H. Habré must be
                     brought to justice, in Senegal or elsewhere 122. Last but not least, the posi-

                       117 Cf. Memorial of Belgium, Annex C.5.
                       118 CR 2012/2, of 12 March 2012, p. 47, para. 20.
                       119 Cf. ibid., p. 48, para. 21 (3).
                       120 CR 2012/6, of 19 March 2012, pp. 24‑25.
                       121 Ibid., p. 25, para. 43.
                       122 Ibid.



                     120




6 CIJ1033.indb 236                                                                                        28/11/13 12:50

                     539 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     tion of Chad is further confirmed by its statement before the UN Human
                     Rights Committee, the supervisory organ of the UN Covenant on Civil
                     and Political Rights, on the occasion of the consideration of Chad’s ini-
                     tial report on measures undertaken to implement the provisions of the
                     Covenant. In responding to questions put to it, the delegation of Chad,
                     stressing its commitment to the struggle against impunity, declared,
                     on 17 July 2009, that
                           “under Hissène Habré’s regime nothing had been done to restore the rule
                           of law, since that regime had been a dictatorship . . . The present Gov-
                           ernment, however, wished to move forward, and in particular to combat
                           impunity at all levels . . . Efforts to overcome political impunity would
                           take a long time, but the Government was working actively to that end.
                              Although Chad’s request for Hissène Habré’s trial had been loud
                           and clear, Senegal, which was responsible for conducting the trial,
                           claimed to have financial difficulties.” 123

                           4. The Struggle against Impunity in the Law of the United Nations
                        130. The final document of the II World Conference of Human Rights
                     (Vienna, 1993), of which I keep vivid memories 124, the Vienna Declara-
                     tion and Programme of Action, cared to include in its Part II two para-
                     graphs (60 and 91) on the compelling struggle against impunity (of
                     perpetrators of torture), which read as follows :

                             “States should abrogate legislation leading to impunity for those
                           responsible for grave violations of human rights such as torture, and
                           prosecute such violations, thereby providing a firm basis for the rule
                           of law. (. . .)
                             The [II] World Conference on Human Rights views with concern
                           the issue of impunity of perpetrators of human rights violations, and
                           supports the efforts of the Commission on Human Rights and the
                           Sub‑Commission on Prevention of Discrimination and Protection of
                           Minorities to examine all aspects of the issue.”

                        131. In pursuance to the call of the 1993 World Conference of the
                     United Nations, the (former) UN Commission on Human Rights, and its
                     (former) Sub‑Commission on the Promotion and Protection of Human

                         123 UN/Comité des droits de l’homme, 96th Session — 2636th meeting (of 17 July

                     2009), document CCPR/C/SR.2636, of 25 September 2009, p. 5, paras. 15‑16. And cf. also :
                     UN Human Rights Committee, “Human Rights Committee Considers Report of Chad”,
                     www.unog.ch/news, of 17 July 2009, p. 9.
                         124 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

                     2nd ed., Vol. I, Porto Alegre/Brazil, S.A. Fabris Ed., 2003, pp. 1‑640 ; A. A. Cançado
                     ­Trindade, “Memória da Conferência Mundial de Direitos Humanos (Viena, 1993)”, 87/90
                      Boletim da Sociedade Brasileira de Direito Internacional (1993-1994), pp. 9‑57.

                     121




6 CIJ1033.indb 238                                                                                              28/11/13 12:50

                     540 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     Rights, engaged themselves in producing, in 1997, a Set of Principles for
                     the Protection and Promotion of Human Rights through Action to Combat
                     Impunity (restated by the Commission in 2005) 125. Later on, also in pur-
                     suance of the aforementioned call of the II World Conference on Human
                     Rights, the (former) UN Commission on Human Rights adopted its reso-
                     lution 2003/72, of 25 April 2003, wherein it deemed it fit to emphasize
                     “the importance of combating impunity to the prevention of violations of
                     international human rights and humanitarian law” as well as “the impor-
                     tance of taking all necessary and possible steps to hold accountable per-
                     petrators, including their accomplices, of violations of international
                     human rights and humanitarian law” (paras. 1‑2). The resolution urged
                     States to “give necessary attention” to the matter (para. 1), and recog-
                     nized that

                              “crimes such as genocide, crimes against humanity, war crimes and
                              torture are violations of international law, and (. . .) perpetrators of
                              such crimes should be prosecuted or extradited by States (. . .)”
                              (para. 10).
                     The resolution further urged “all States to take effective measures to
                     implement their obligations to prosecute or extradite perpetrators of such
                     crimes” (para. 10).
                        132. Moreover, the dossier of the present case before the Court con-
                     tains other pertinent elements which cannot pass unnoticed herein. Bel-
                     gium’s Memorial, for example, refers to numerous resolutions of the
                     UN General Assembly and Security Council urging States to combat
                     impunity in connection with grave violations of human rights 126 — a
                     point reiterated in its oral arguments 127. The UN Human Rights Com-
                     mittee (supervisory organ of the UN Covenant on Civil and Political
                     Rights), in its General Comment No. 31 (of 2004), asserted, in connection
                     with violations of the Covenant rights, that

                              “States parties must ensure that those responsible are brought to jus-
                              tice. As with failure to investigate, failure to bring to justice perpetra-

                         125 Cf. UN document E/CN.4/Sub.2/1997/20/Rev.1, Annex II, of 2 October 1997,

                     pp. 13‑25 ; and cf. UN/CHR, resolution 1998/53, of 17 April 1998. Cf., more recently,
                     UN/CHR, document E/CN.4/2005/102/Add.1, Annex, of 8 February 2005, pp. 5‑19. And
                     cf. also L. Joinet (rapporteur), La Cuestión de la Impunidad de los Autores de Violaciones
                     de los Derechos Humanos (Derechos Civiles y Políticos) — Informe Final, UN/Commis-
                     sion on Human Rights, doc. E/CN.4/Sub.2/1997/20, of 26 June 1997, pp. 1‑34 ; and, for
                     the economic, social and cultural rights, cf. El Hadji Guissé (special rapporteur), La
                     Cuestión de la Impunidad de los Autores de Violaciones de los Derechos Humanos (Derechos
                     Económicos, Sociales y Culturales) — Informe Final, UN/Commission on Human Rights,
                     doc. E/CN.4/Sub.2/1997/8, of 23 June 1997, pp. 1‑43.
                        126   Memorial of Belgium, of 1 July 2010, Vol. I, pp. 63‑66, paras. 4.69‑4.70.
                        127   CR 2012/3, of 13 March 2012, pp. 24‑26.

                     122




6 CIJ1033.indb 240                                                                                                28/11/13 12:50

                     541 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                           tors of such violations could in and of itself give rise to a separate
                           breach of the Covenant” (Human Rights Committee, General Com-
                           ment No. 31, para. 18).

                        133. After singling out, as particularly grave violations, the crimes of
                     torture, of summary and arbitrary executions, and enforced disappear-
                     ances of persons, the Human Rights Committee warned that “the prob-
                     lem of impunity for these violations, a matter of sustained concern by the
                     Committee, may well be an important contributing element in the recur-
                     rence of the violations” (ibid., para. 18). The Committee further warned
                     as to the need “to avoid continuing violations” (ibid., para. 19), and drew
                     attention to the “special vulnerability of certain categories” of victims
                     (ibid., para. 15).


                             XII. Obligations under Customary International Law :
                                   A Precision as to the Court’s Jurisdiction

                        134. I turn now to another issue, dealt with in the present Judgment, in
                     relation to which my reasoning is distinct from that of the Court. May I
                     begin by recalling the fundamental human values underlying the absolute
                     prohibition of torture, which I have already referred to (cf. supra). May I
                     add, at this stage, that such prohibition is one of both conventional as well
                     as customary international law. And it could not be otherwise, being a
                     prohibition of jus cogens. In this sense, the 2005 study on Customary
                     International Humanitarian Law undertaken by the International Com-
                     mittee of the Red Cross (ICRC) sustains that : “Torture, cruel or inhu-
                     man treatment and outrages upon personal dignity, in particular
                     humiliating and degrading treatment, are prohibited” (Rule 90) 128. And it
                     goes on to summarize, on the basis of an extensive research, that “State
                     practice establishes this rule as a norm of customary international law
                     applicable in both international and non-international armed conflicts” 129.
                     
                        135. Likewise, in its General Comment No. 2 (of 2008), focused on the
                     implementation by States parties of Article 2 of the CAT 130, the UN Com-
                     mittee against Torture acknowledged the Convention’s absolute (jus
                     cogens) prohibition of torture as being also one of customary interna-
                     tional law. It ensues from the jus cogens character of this prohibition that
                     States parties are under the duty to remove any obstacles that impede the
                     eradication of torture ; they are bound to take “positive effective mea-

                        128 ICRC, Customary International Humanitarian Law — Vol. I : Rules, Cambridge

                     University Press, 2005 [reprint 2009], p. 315.
                        129 Ibid., Vol. I : Rules, p. 315, and cf. pp. 316‑319 ; and cf. also ICRC, Customary Inter-

                     national Humanitarian Law — Vol. II : Practice — Part 1, Cambridge University Press,
                     2005, pp. 2106‑2160.
                        130 UN doc. CAT/C/GC/2, of 24 January 2008, pp. 1‑8, paras. 1‑27.



                     123




6 CIJ1033.indb 242                                                                                                     28/11/13 12:50

                     542 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     sures” to ensure that (Committee against Torture, General Comment
                     No. 2, para. 4), and “no exceptional circumstances whatsoever may be
                     invoked” by them to attempt to justify acts of torture (ibid., para. 5).
                     Stressing the CAT’s “overarching aim of preventing torture and ill‑treat-
                     ment” (ibid., para. 11), General Comment No. 2 of the Committee against
                     Torture further stated that each State party “should prohibit, prevent and
                     redress torture and ill‑treatment in all contexts of custody or control”
                     (ibid., para. 15), and then drew attention to the needed protection for
                     individuals and groups made vulnerable by discrimination or marginali­
                     zation (ibid., paras. 20‑24).



                        136. Having voted in favour of the conclusions reached by the Court
                     in the present Judgment in the case concerning Questions relating to the
                     Obligation to Prosecute or Extradite (Belgium v. Senegal), I feel, how-
                     ever, obliged to lay down in the present separate opinion my understand-
                     ing, distinct from the Court’s reasoning, corresponding to operative
                     paragraph (2) of the dispositif of the present Judgment. May I, at first,
                     recall that, in the cas d’espèce, Belgium requested the Court to declare
                     that Senegal has breached an obligation under customary international
                     law for its failure to bring criminal proceedings against Mr. H. Habré
                     concerning core international crimes 131. In this respect, the Court con-
                     cludes, in paragraph 55, that
                           “at the time of the filing of the Application, the dispute between the
                           Parties did not relate to breaches of obligations under customary
                           international law and that it thus has no jurisdiction to decide on
                           Belgium’s claims related thereto”.
                        137. The Court then goes on to consider whether it has jurisdiction on
                     the basis of Article 30 (1) of the Convention against Torture (CAT). In
                     operative paragraph (2) of the dispositif, the Court finds that “it has no
                     jurisdiction” to entertain Belgium’s claims relating to Senegal’s “alleged
                     breaches” of “obligations under customary international law”. It is
                     important to be clear as to why the Court has not entertained, in the
                     ­present case, Belgium’s claim that Senegal breached certain obligations
                      under customary international law.

                       138. The Court first proceeded to determine, on the basis of the facts
                     of the cas d’espèce, whether there was a dispute between the contending
                     Parties concerning Senegal’s alleged violations of customary international
                     law obligations. The question as to whether there is a dispute between the
                     Parties concerning the corresponding obligations under customary inter-
                     national law turns on factual considerations. The question pertains to

                        131 Cf. Memorial of Belgium, of 1 July 2010, p. 83, Submission 1 (b) ; Final Submis-

                     sions of Belgium, of 19 March 2012, Submission 1 (b).

                     124




6 CIJ1033.indb 244                                                                                             28/11/13 12:50

                     543 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     whether, on the basis of the factual framework of the present case, a dis-
                     pute existed between the Parties, at the time of the filing of the Applica-
                     tion, concerning Senegal’s obligation under customary international law
                     to take action with regard to core international crimes 132.
                         139. As the Court notes in paragraph 45 of the present Judgment, “the
                      existence of a dispute is a condition of its jurisdiction under both bases of
                      jurisdiction invoked by Belgium”. It has long been established that “a
                      dispute is a disagreement on a point of law or fact, a conflict of legal
                      views or of interests between two persons” 133. In this context, the Court’s
                     jurisprudence constante, as recalled in the present Judgment, is to the
                     effect that the Court’s determination of the existence of a dispute “must
                     turn on an examination of the facts” (Judgment, para. 46) 134.
                         140. In the present case, the Court considered the facts, as they were
                      ­presented to it, in order to decide whether there was a dispute between the
                       contending Parties concerning the claims that Senegal had breached obliga-
                     tions under customary international law. The Court found that the diplo-
                     matic exchanges between the Parties, prior to Belgium’s institution of the
                     present proceedings, disclosed that Belgium did not refer to Senegal’s alleged
                     obligations under customary international law to take action against
                     Mr. H. Habré for core international crimes. It followed that there could not
                     have existed a disagreement (or a difference of opinion) between the Parties,
                     as to Senegal’s alleged obligations under customary international law in
                     relation to the prosecution of Mr. H. Habré for the commission of core
                     international crimes, at the time when Belgium filed the Application.
                         141. It is clear that, in the present case, the Court’s determination of
                     whether there was a dispute on this question rested on purely factual
                     ­considerations of the case at issue. This is, in my view, distinct from an
                      examination by the Court of whether there is a legal basis of jurisdiction
                      over claims of alleged breaches of customary international law obliga-
                      tions. The Court’s consideration of Belgium’s claim that Senegal allegedly
                      breached obligations under customary international law, as well as its
                      conclusion thereon, stand in stark contrast to its examination of whether
                      it has jurisdiction under the terms of Article 30 (1) of the CAT. As to the
                      latter, the Court considers the legal conditions pursuant to Article 30 (1)
                      of the Convention in order to assess whether there is a legal basis of juris-
                      diction according to the terms of that provision.



                        132 Its determination is based upon the consideration of the circumstances of the present

                     case (and particularly on the fact that, in the diplomatic correspondence between the
                     Parties, Belgium did not refer to its claim that Senegal has an obligation under customary
                     international law to prosecute those accused of the perpetration of core international
                     crimes).
                        133 Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,

                     p. 11.
                        134 The Court considers whether there is a dispute by examining the position of the

                     contending Parties (including their exchanges), as disclosed in the records of the case.

                     125




6 CIJ1033.indb 246                                                                                                  28/11/13 12:50

                     544 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        142. Contrastingly, with regard to the claim of alleged breaches of cus-
                     tomary international law obligations, the Court’s analysis hinges on fac-
                     tual considerations of the present case (Judgment, para. 55). In my
                     perception, paragraph 55 and operative paragraph (2) of the dispositif of
                     the present Judgment are not to be understood as meaning that the Court
                     lacks jurisdiction to entertain claims of breaches of a State’s alleged obli-
                     gations under customary international law (e.g., to prosecute perpetrators
                     of core international crimes, such as raised in this case). As in the circum-
                     stances of the cas d’espèce the dispute between the Parties at the time of
                     the filing of the Application did not include claims of alleged breaches by
                     Senegal of obligations under customary international law, the Court
                     improperly stated that it did not have jurisdiction to dwell upon those
                     alleged breaches.


                        143. The Court, in my view, did not express itself well. The proper
                     understanding of paragraph 55, in combination with operative para-
                     graph (2) of the dispositif of the present Judgment, is, in my understand-
                     ing, that the determination that the facts of the present case do not disclose
                     a dispute between the Parties as to Senegal’s alleged breach of obligations
                     under customary international law is not the same as the finding that the
                     Court presumably does not have jurisdiction to entertain the claims of
                     alleged breaches of obligations under customary international law.
                        144. What the Court really wished to say, in my perception, is that
                     there was no material object for the exercise of its jurisdiction in respect of
                     obligations under customary international law, rather than a lack of its
                     own jurisdiction per se 135. The finding that, in the circumstances of the
                     present case, a dispute did not exist between the contending Parties as to
                     the matter at issue, does not necessarily mean that, as a matter of law, the
                     Court would automatically lack jurisdiction, to be exercised in relation to
                     the determination of the existence of a dispute concerning breaches of
                     alleged obligations under customary international law.


                               XIII. A Recurring Issue : The Time of Human Justice
                                         and the Time of Human Beings

                                       1. An Unfortunate Décalage to Be Bridged
                       145. Already in my earlier dissenting opinion in the Court’s Order
                     of 28 May 2009 (not indicating provisional measures of protection) in

                        135 As already pointed out, the Court’s finding concerning Belgium’s claim that Senegal

                     breached certain obligations under customary international law is based on the specific
                     factual background of the present case, and particularly on the fact that Belgium did not
                     refer, in its diplomatic correspondence or otherwise, to such obligations.


                     126




6 CIJ1033.indb 248                                                                                                28/11/13 12:50

                     545 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                      the present case concerning Questions relating to the Obligation to Pros-
                      ecute or Extradite (Belgium v. Senegal), I deemed it fit to address the
                      décalage to be bridged between the brief time of human beings (vita
                     ­brevis) and the often prolonged time of human justice (I.C.J. Reports
                      2009, pp. 182-188, paras. 46‑64). I stressed the crucial importance of the
                      incidence of the time element — to the effect of avoiding undue delays —
                      for the realization of justice in the present case (ibid., pp. 191-194,
                      paras. 74‑84). In this respect, in that dissenting opinion I deemed it fit to
                      warn that
                               “(. . .) As to the obligations corresponding to that right to be
                           ­ reserved, the segment aut judicare of the enunciation of the prin­ciple
                           p
                           of universal jurisdiction, aut dedere aut judicare, forbids undue
                           delays in the realization of justice. Such undue delays bring about an
                           irreparable damage to those who seek justice in vain ; furthermore,
                           they frustrate and obstruct the fulfilment of the object and purpose
                           of the United Nations Convention against Torture, to the point of
                           conforming a breach of this latter. 136
                           �����������������������������������������������������������������������������������������������������������������
                               It is the gravity of human rights violations, of the crimes perpe-
                           trated, that admits no prolonged extension in time of the impunity of
                           the perpetrators, so as to honour the memory of the fatal victims and
                           to bring relief to the surviving ones and their relatives. In my under-
                           standing, even more significant than retribution is the judicial recog-
                           nition of human suffering 137, and only the realization of justice can
                           alleviate the suffering of the victims caused by the irreparable damage
                           of torture.
                           �����������������������������������������������������������������������������������������������������������������
                               With the persistence of impunity in the present case concerning
                           Questions relating to the Obligation to Prosecute or Extradite, the pass-
                           ing of time will continue hurting people, much more than it normally
                           does, in particular those victimized by the absence of human justice.
                           The time of this latter is not the time of human beings.
                           �����������������������������������������������������������������������������������������������������������������
                               This is all the more serious in the light of the nature of the afore-
                           mentioned obligations of the States parties to the United Nations
                           Convention against Torture.” (Ibid., pp. 187, 191, 192 and 194,
                           paras. 63, 75, 77 and 84).
                        146. The often prolonged delays in the operation of human justice
                     seem to disclose an indifference to the brevity of human existence, to the
                     time of human beings. But this is not the only means whereby the admin-
                     istration of human justice, in its handling of the time factor, seems to
                        136 Cf., to this effect, A. Boulesbaa, The UN Convention on Torture and the Prospects for

                     Enforcement, The Hague, Nijhoff, 1999, p. 227.
                        137 The right to be herein preserved, the right to justice, is inextricably linked to (non-

                     pecuniary) reparation.

                     127




6 CIJ1033.indb 250                                                                                                                              28/11/13 12:50

                     546 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     operate against the expectation of justice on the part of human beings.
                     One example is found in the undue invocation of non-retroactivity in
                     relation to continuing wrongful situations of obstruction of access to jus-
                     tice extending themselves in time (cf. infra). Another example is afforded
                     by the undue invocation of prescription in situations of the kind. Whether
                     we look forth, or else back in time, we are faced with injustice in the
                     ­handling of the time factor, making abstraction of the gravity of the
                      breaches of law, to the detriment of victimized human beings.

                        147. In the present case concerning Mr. H. Habré, prescription has
                     already been duly discarded by the 2006 Report of the AU Committee of
                     Eminent African Jurists (para. 14). And, in my view, the invocation is
                     likewise to be discarded in the present case, for the reasons that I lay
                     down in Section XIV, infra, of the present separate opinion. One cannot
                     lose sight of the fact that those who claim to have been victimized by the
                     reported atrocities of the Habré regime in Chad (1982‑1990) have been
                     waiting for justice for over two decades, and it would add further injus-
                     tice to them to prolong further their ordeal by raising new obstacles to be
                     surmounted 138. One has to bridge the unfortunate décalage between the
                     time of human justice and the time of human beings.

                        148. The time factor cannot be handled in a way that leads to injustice.
                     Certain conceptions, which took shape a long time ago in a historical
                     context entirely distinct from the one with which we are confronted in the
                     present case, cannot be mechanically applied herein. It should, moreover,
                     be kept in mind that the passing of time does not heal the profound scars
                     in human dignity inflicted by torture. Such scars can even be transmitted
                     from one generation to another. Victims of such a grave breach of their
                     inherent rights (as torture), who furthermore have no access to justice
                     (lato sensu, i.e., no realization of justice), are victims also of a continuing
                     violation (denial of justice), to be taken into account as a whole, without
                     the imposition of time‑limits decharacterizing the continuing breach 139,
                     until that violation ceases.


                       149. The passing of time cannot lead to subsequent impunity either ;
                     oblivion cannot be imposed, even less so in face of such a grave breach of
                     human rights and of international humanitarian law as torture. The
                     imperative of the preservation of the integrity of human dignity stands
                     well above pleas of non‑retroactivity and/or prescription. It is high time

                        138 HRW, The Trial of Hissène Habré : Time is Running Out for the Victims, Vol. 19,

                     January 2007, No. 2, pp. 1, 14 and 19.
                        139 On the notion of “continuing situation” in international legal thinking, cf. case

                     concerning the Jurisdictional Immunities of the State (Germany v. Italy), Counter-Claim,
                     Order of 6 July 2010, I.C.J. Reports 2010 (I), dissenting opinion of Judge Cançado Trin-
                     dade, pp. 352‑366, paras. 55‑94.

                     128




6 CIJ1033.indb 252                                                                                              28/11/13 12:50

                     547 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     to bridge the unfortunate décalage between the time of human justice and
                     the time of human beings. Articles 5 (2), 6 (2) and 7 (1) — interrelated as
                     they are — of the CAT forbid undue delays ; if, despite the requirements
                     contained therein, undue delays occur, there are breaches of those provi-
                     sions of the CAT. This is clearly what has happened in the present case,
                     in so far as Articles 6 (2) and 7 (1) of the CAT are concerned, as rightly
                     upheld by this Court 140.

                        150. It has already been pointed out that, in its decision of 19 May
                     2006 in the Souleymane Guengueng and al. v. Senegal case, the UN Com-
                     mittee against Torture found that the “reasonable time‑frame” for the
                     State concerned to take the necessary measures, in pursuance of the prin-
                     ciple of universal jurisdiction, under Article 5 (2) of the CAT, had been,
                     already by then, “considerably exceeded”. With such a prolonged delay,
                     the same applied in respect of Article 6 (2) of the CAT, which expressly
                     determines that the State party concerned “shall immediately 141 make a
                     preliminary inquiry into the facts”. This has not been done to date. And
                     the same also applies to the measure — submission of the case to the
                     competent authorities for the purpose of prosecution — also in pursuance
                     of the principle of universal jurisdiction, under Article 7 (1) of the CAT.
                     This has not been done to date either.


                        151. Although the breach of Article 5 (2) ceased in 2007, with the
                     adoption by Senegal of legislative reforms to bring its domestic law into
                     conformity with Article 5 (2) of the CAT, the other continuing breaches
                     of Articles 6 (2) and 7 (1) of the CAT persist to date. These provisions of
                     the CAT are meant, as I perceive them, to bridge the unfortunate gap
                     between the time of human justice and the time of human beings, by pur-
                     porting to avoid, and not to allow, undue delays. Non‑compliance with
                     such provisions, as in the present case so far, perpetuates the unfortunate
                     gap between the time of human justice and the time of human beings.
                        152. This is even more regrettable, bearing in mind that everyone lives
                     within time — the existential time of each one. The irreversible passing of
                     time not only leaves its marks in the aging body, but also marks its flow
                     in one’s conscience. Each person is ineluctably linked more to her own
                     existential time (which cannot be changed) than to the space where she
                     lives (which can be changed). Each person lives inevitably within her own
                     time, conscious that it will come to an end. If one’s life‑time is marked by
                     injustice and impunity, one is left with the impression, after the occur-
                     rence of all the atrocities, that nothing seems to have happened at all 142.


                       140  Operative paragraphs (4) and (5) of the dispositif of the present Judgment.
                       141  Emphasis added.
                       142  Cf. Jean Améry, Levantar la Mano sobre Uno Mismo — Discurso sobre la Muerte
                     Voluntaria [Hand an sich legen — Diskurs über den Freitod, 1976], Valencia, Pre‑Textos,
                     2005 (repub.), pp. 67, 91‑92 and 143.

                     129




6 CIJ1033.indb 254                                                                                             28/11/13 12:50

                     548 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                        153. To live within time can thus at times be particularly painful, the
                     more one is conscious of the brevity of one’s lifetime. Even if nothing
                     wrongful had happened, to live within one’s time, and to accept the effect
                     of its implacable passing upon oneself, up to the end of one’s existence, is
                     already difficult. To feel the existential time pass with injustice prevailing,
                     and surrounded by indifference, is all the more painful ; the passing of
                     time in such circumstances is on the verge of becoming truly unbearable.
                     Prolonged and definitive injustice may lead — and not seldom has led —
                     victims of grave violations of human rights into despair. The graver the
                     violation, the greater the likelihood of this to happen. Impunity is an
                     additional violation of human rights.


                                             2. Making Time Work Pro Victima
                        154. In the domain of the international law of human rights, which is
                     essentially victim‑oriented, the time factor is to be made to operate pro
                     victima. As to the principle aut dedere aut judicare set forth in Article 7 (1),
                     it has already been indicated that aut judicare is ineluctably associated
                     with the requirement of absence of undue delays. For its part, extradition,
                     largely dependent upon the existence of treaties and the interpretation
                     given to them in the circumstances of each case, is bound to remain
                     largely discretionary. What comes promptly into the fore in the cas
                     d’espèce is the requirement of expeditious inquiry into the facts for the
                     purpose of prosecution, a duty incumbent upon States parties to the
                     CAT. The duty of prosecution is further singled out by the requirement,
                     under Article 4 of the CAT, of criminalization of all acts of torture under
                     domestic law, taking into account “their grave nature”. Extradition comes
                     into the picture only in case of the absence of prosecution.



                       155. In this connection, the recent judgment (of 2010) of the Court of
                     Justice of the Economic Community of West African States (ECOWAS
                     Court of Justice) cannot be seen as an obstacle to Senegal’s compliance
                     with its obligations under Article 7 of the CAT. In fact, it can at first be
                     argued, as Belgium does 143, that Senegal has been in non‑compliance
                     with its obligations under the CAT (such as those under Article 7) for
                     years, well before the judgment of the ECOWAS Court was delivered
                     in 2010 144. In this connection, I find Senegal’s reiterated contentions

                        143  CR 2012/3, of 13 March 2012, p. 17.
                        144  Thus, from the start it does not seem reasonable to rely on this recent ECOWAS
                     judgment to attempt to justify that continuing non-compliance, largely predating the
                     latter judgment. Moreover, Senegal’s continuing non‑compliance with the obligation aut
                     dedere aut judicare, enshrined in Article 7 of the CAT, has created a situation whereby
                     Mr. H. Habré has been under house surveillance for an extended period of time —
                     according to the pleadings of the Parties since 2000 ; cf. CR 2012/4, of 15 March 2012, p. 21,

                     130




6 CIJ1033.indb 256                                                                                                    28/11/13 12:50

                     549 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     (in its Counter‑Memorial 145 and oral arguments 146) of alleged difficulties
                     ensuing from the judgment of the ECOWAS Court of Justice of 2010
                     unpersuasive. They do not — cannot — bear an impact on compliance
                     with its obligations under the CAT.

                        156. Likewise, they cannot be invoked in a way that generates further
                     delays in the realization of justice. A supervening decision of an interna-
                     tional tribunal (the ECOWAS Court of Justice) cannot encroach upon
                     the current exercise of the judicial function of another international tribu-
                     nal (the ICJ), performing its duty to pronounce on the interpretation and
                     application of the CAT — one of the “core Conventions” of the United
                     Nations in the domain of human rights —, in order to make sure that
                     justice is done. As the ICJ rightly stated in the present Judgment, “The
                     Court considers that Senegal’s duty to comply with its obligations under
                     the Convention cannot be affected by the decision of the ECOWAS Court
                     of Justice” (para. 111).

                       157. It is my view that co-existing international tribunals perform a
                     common mission of imparting justice, of contributing to the common goal
                     of the realization of justice. The decision of any international tribunal is
                     to be properly regarded as contributing to that goal, and not as dissemi-
                     nating discord 147. There is here a convergence, rather than a divergence,

                     para. 7. Cf. also Counter‑Memorial of Senegal, p. 3. It may thus be argued that the delay
                     in prosecuting (or extraditing) him, while still keeping him under house surveillance
                     (amounting to a preventive detention), is contrary to his right to be tried without undue
                     delay ; furthermore, at present this calls into question whether Senegal has truly intended
                     so far to prosecute Mr. H. Habré. In addition, arguments as to the question of non‑retro-
                     activity seem hardly convincing ; for criticisms, cf., e.g., V. Spiga, “Non‑Retroactivity of
                     Criminal Law : A New Chapter in the Hissène Habré Saga”, 9 Journal of International
                     Criminal Justice (2011), pp. 5‑23 ; A. D. Olinga, “Les droits de l’homme peuvent‑ils sous-
                     traire un ex‑dictateur à la justice ? L’affaire Hissène Habré devant la Cour de Justice de
                     la CEDEAO”, 22 Revue trimestrielle des droits de l’homme (2011), No. 87, pp. 735‑746 ;
                     K. Neldjingaye, “The Trial of Hissène Habré in Senegal and Its Contribution to Inter-
                     national Criminal Law”, in Prosecuting International Crimes in Africa (eds. C. Murungu
                     and J. Biegon), Pretoria/South Africa, Pretoria University Law Press (PULP), 2011,
                     pp. 185‑196.


                        145 Counter‑Memorial of Senegal, Vol. I, paras. 67‑70, 77, 85, 115‑119, 176 and 241.
                        146 CR 2012/4, of 15 March 2012, paras. 22, 42‑43, 47, 51‑53, 55‑56, 58‑59, 65, 69
                     and 71 ; CR 2012/5, of 16 March 2012, paras. 12.22, 16.16‑18 and 20‑21, and 27.11‑12 ;
                     CR 2012/7, of 21 March 2012, paras. 14.26, 17.8 and 24.25‑26.
                        147 Accordingly, it should not pass unnoticed, in this connection, that Mr. H. Habré

                     has been in custody (under house surveillance) for some years (CR 2012/5, of 16 March
                     2012, p. 21). The submission of the case for purpose of prosecution without undue delay
                     would thus avoid what amounts to a preventive detention for an excessively prolonged
                     period of time, without trial ; A. Boulesbaa, The UN Convention on Torture. . ., op. cit.
                     supra note 136, p. 225, and cf. pp. 226‑227, on the question of pre‑trial detention and its
                     impact on the rights of the accused. In the present case, the undue delay in submitting the
                     case to prosecution has thus also caused unreasonable delay in Mr. H. Habré’s preventive

                     131




6 CIJ1033.indb 258                                                                                                  28/11/13 12:50

                     550 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     of the corpus juris of the international law of human rights and interna-
                     tional criminal law, for the correct interpretation and application by
                     international tribunals.



                     XIV. The Time Factor : A Rebuttal of a Regressive Interpretation
                                    of the Convention against Torture

                       158. Paragraph 99 of the present Judgment, wherein the ICJ expressly
                     acknowledges that “the prohibition of torture is part of customary inter-
                     national law and it has become a peremptory norm (jus cogens)”, is in
                     my view one of the most significant passages of the present Judgment. My
                     satisfaction would have been greater if the Court dwelt further upon it,
                     and developed its reasoning on this particular issue, as it could and
                     should, thus fostering the progressive development of international law.
                     The Court, however, promptly turned around in the following paragraph,
                     and started treading on troubled waters, embarking — to my regret — on
                     a regressive interpretation of the relevant provision (Article 7 (1)) of the
                     CAT.

                        159. In any case, up to now, the Court has not shown much familiarity
                     with, nor strong disposition to, elaborate on jus cogens ; it has taken more
                     than six decades for it to acknowledge its existence tout court, in spite of
                     its being one of the central features of contemporary international law. In
                     effect, immediately after identifying the manifestation of jus cogens in the
                     customary international law prohibition of torture (Judgment, para. 99),
                     the Court has indulged into a consideration, sponte sua, of non‑retro­
                     activity of treaty provisions. The Court has done so (ibid., paras. 100 to
                     104) adding an unnecessary — if not contradictory — element of ­confusion
                     to its own reasoning.

                        160. It has done so, sponte sua, without having been asked to p
                                                                                      ­ ronounce
                     itself on this point — alien to the CAT — neither by Belgium nor by
                     Senegal. It has done so despite the fact that the CAT, unlike other ­treaties,
                     does not provide for, nor contain, any temporal limitation or express
                     indication on non-retroactivity. It did so by picking out one older

                     detention, and that is contrary to basic postulates proper to the international law of human
                     rights ; cf., e.g., Article 14 (3) of the UN Covenant on Civil and Political Rights, providing
                     for the right “to be tried without undue delay”. Moreover, the principle aut dedere aut judi-
                     care (in particular the obligation aut judicare), set forth in Article 7 (1) of the CAT, forbids
                     undue delays, which would militate against the object and purpose of the Convention ;
                     cf., to this effect, J. H. Burgers and H. Danelius, The United Nations Convention against
                     Torture, Dordrecht, Nijhoff, 1988, p. 137, and cf. also note 136, supra.




                     132




6 CIJ1033.indb 260                                                                                                      28/11/13 12:50

                     551 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     ­ ecision (of 1989) of the UN Committee against Torture that suited its
                     d
                     argument, and at the same time overlooking or not properly valuing more
                     recent decisions of the Committee a contrario sensu, wherein the
                     ­Committee overruled its previous decision relied upon by the Court in its
                      reasoning.
                         161. The Court has referred approvingly to (Judgment, para. 101) an
                      earlier decision of the Committee against Torture (of 23 November 1989)
                      in the case O. R. and al. v. Argentina, whereby the Committee found that
                      the CAT did not apply to acts of torture allegedly committed before the
                      entry into force of the Convention in Argentina 148. Yet, the Committee
                      has, ever since, adopted a different approach, as illustrated in two subse-
                      quent cases. Thus, in 2003, in the case of Bouabdallah Ltaief v. Tunisia,
                      the Committee considered allegations of acts of torture allegedly commit-
                      ted in 1987, notwithstanding the fact that the Convention entered into
                      force for Tunisia in 1988 149. In other words, the Committee did not dis-
                      tinguish between acts allegedly committed before the entry into force of
                      the CAT for Tunisia and those allegedly perpetrated thereafter.


                        162. Similarly, more recently, in 2006, in the case of Souleymane Guen-
                     gueng and al. v. Senegal 150, which pertains to a similar factual background
                     as the present case before this Court, the Committee again did not make
                     any distinction between the facts that are reported to have taken place
                     before the entry into force of the Convention for Senegal and those
                     alleged to have occurred afterwards. Thus, it can be considered that the
                     more recent approach of the Committee, as illustrated by these two deci-
                     sions of 2003 and 2006, has been to apply the CAT without distinguishing
                     between acts alleged to have occurred before the Convention entered into
                     force for the respondent State, and those alleged to have occurred there-
                     after.
                        163. The fact is that the more recent decisions of the Committee
                     against Torture provide no support to the reasoning of the Court on this
                     particular point. Moreover, the Court has overlooked, or not valued
                     properly, the responses given by the contending Parties to a question put
                     to them from the bench, in a public sitting of the Court. In its response,
                     Belgium recalled the object and purpose of the CAT and the two more

                        148 CAT, case O. R. et al. v. Argentina, communications Nos. 1/1988, 2/1988 and

                     3/1988, decision of 23 November 1989, para. 7.3, Official Records of the General Assembly,
                     45th Session, Supplement No. 44 (doc. A/45/44), Annex V, p. 108, paras. 7.2‑7.4 and 8.
                        149 CAT, case Bouabdallah Ltaief v. Tunisia, communication No. 189/2001, decision

                     of 14 November 2003, Official Records of the General Assembly, 59th Session, Supplement
                     No. 44 (doc. A/59/44), Annex VII, p. 207, paras. 1.2, 2.1 and 10.1‑10.9.
                         150 CAT, case Souleymane Guengueng and al. v. Senegal, communication No. 181/2001,

                     UN Convention against Torture (doc. C/36/D/181/2001), decision of 19 May 2006. And
                     cf. Section III, supra.

                     133




6 CIJ1033.indb 262                                                                                                28/11/13 12:50

                     552 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     recent cases decided by the Committee against Torture (in the Bouabdal-
                     lah Ltaief and the Souleymane Guengueng and al. cases, supra), and con-
                     tended, as to the procedural obligations under Article 7 of the CAT, that
                     
                           “[t]here is nothing unusual in applying such procedural obligations to
                           crimes that occurred before the procedural provisions came into
                           effect. There is nothing in the text of the Convention, or in the rules
                           of treaty interpretation, that would require that Article 7 not apply
                           to alleged offenders who are present in the territory of a State party
                           after the entry into force of the Convention for that State, simply
                           because the offences took place before that date. Such an interpreta-
                           tion would run counter to the object and purpose of the Convention.
                           (. . .) [T]he procedural obligations owed by Senegal are not condi-
                           tioned ratione temporis by the date of the alleged acts of torture. (. . .)
                           That does not involve a retroactive application of the Convention to
                           the omissions of Senegal. All these omissions took place after both
                           States, Belgium and Senegal, became parties to the Convention and
                           became mutually bound by the procedural obligations contained
                           therein.” 151

                       164. Likewise, in its response, Senegal, much to its credit, acknowl-
                     edged the importance of the obligations, “binding on all States”, pertain-
                     ing to the “punishment of serious crimes under international humanitarian
                     law”, such as those in breach of the prohibition of torture. Turning to the
                     procedural obligations under Article 7 (1) of the CAT, Senegal added
                     that
                           “it does not deny that the obligation provided for in the Convention
                           can be applied to the offences allegedly committed before 26 June 1987,
                           when the Convention entered into force for Senegal” 152.

                        165. The Court, notwithstanding, has proceeded to impose a temporal
                     limitation contra legem to the obligation to prosecute under Article 7 (1)
                     of the CAT (Judgment, para. 100, in fine). There were other points over-
                     looked by the Court in this respect. For example, it has not taken into
                     account that occurrences of systematic practice of torture conform con-
                     tinuing situations in breach of the CAT 153, to be considered as a whole,

                        151 Questions Put to the Parties by Members of the Court at the Close of the Public

                     Hearing Held on 16 March 2012 : Compilation of the Oral and Written Replies and the
                     Written Comments on those Replies, doc. BS-2012/39, of 17 April 2012, pp. 50‑52paras. 49
                     and 52.
                        152 Ibid., p. 52.
                        153 On the notion of continuing situation in international legal thinking, cf. case

                     concerning the Jurisdictional Immunities of the State (Germany v. Italy), Counter-Claim,
                     Order of 6 July 2010, I.C.J. Reports 2010 (I), dissenting opinion of Judge Cançado Trin-
                     dade, pp. 354‑366, paras. 60‑94.

                     134




6 CIJ1033.indb 264                                                                                              28/11/13 12:50

                     553 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     without temporal limitations decharacterizing it, until they cease. Nor has
                     it taken into account the distinct approaches of domestic criminal law
                     and contemporary international criminal law, with regard to pleas of
                     non-retroactivity.


                        166. And nor has the Court taken into account that such pleas of
                     non‑retroactivity become a moot question wherever the crimes of torture
                     had already been prohibited by customary international law (as in the
                     present case) at the time of their repeated or systematic commission. Ulti-
                     mately — and summing up — the Court has pursued, on this particular
                     issue, a characteristic voluntarist reasoning, focused on the will of States
                     within the confines of the strict and static inter-State dimension. But it so
                     happens that the CAT (the applicable law in the cas d’espèce) is rather
                     focused on the victimized human beings, who stand in need of protection.
                     It is further concerned to guarantee the non‑repetition of crimes of tor-
                     ture, and to that end it enhances the struggle against impunity. Human
                     conscience stands above the will of States.

                        167. The Court has pursued a negative or self-restricted approach to
                     its jurisdiction. In respect of Article 5 (2) of the CAT, what does not exist
                     here is the object of a dispute over which to exercise its jurisdiction ; the
                     Court, in my understanding, remains endowed with jurisdiction, with its
                     authority or aptitude to say what the law is (to do justice), to pronounce
                     on the CAT, and to determine, inter alia, that the dispute concerning
                     Article 5 (2) has ceased, but it will nevertheless take into account — as it
                     has done (Judgment, para. 48) — its effects in relation to its determina-
                     tion of the breaches by the respondent State of Articles 6 (2) and 7 (1) of
                     the CAT. The three aforementioned provisions of the CAT are ineluc­
                     tably interrelated. By the same token, the Court retains its jurisdiction
                     to pronounce upon the corresponding customary international law pro­
                     hibition of torture. This is a point which requires clarification.


                        168. Accordingly, it would seem inconsistent with the object and pur-
                     pose of the CAT if alleged perpetrators of torture could escape its appli-
                     cation when found in a State in respect of which the Convention entered
                     into force only after the alleged criminal acts occurred (as a result of the
                     temporal limitation which the Court regrettably beheld in Article 7 (1)).
                     Worse still, although the present Judgment rightly recognizes that the
                     prohibition of torture has attained the status of jus cogens norm (ibid.,
                     para. 99), it promptly afterwards fails to draw the necessary consequences
                     of its own finding, in unduly limiting the temporal scope of application of
                     the CAT. The Court has insisted on overlooking or ignoring the persis-
                     tence of a continuing situation in breach of jus cogens.



                     135




6 CIJ1033.indb 266                                                                                   28/11/13 12:50

                     554 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                                    XV. A New Chapter in Restorative Justice ?

                        169. This brings me to my remaining line of considerations in the pres-
                     ent separate opinion. In our days, there is a growing awareness of, and a
                     growing attention shifted to, the sufferings of victims of grave breaches of
                     the rights inherent to them, as well as to the corresponding duty to pro-
                     vide reparation to them. This has become, in our days, a legitimate con-
                     cern of the international community, envisaging the individual victims as
                     members of humankind as a whole. The international law of human
                     rights has much contributed to this growing consciousness. And contem-
                     porary international criminal law also draws further attention to the duty
                     to provide reparation for those sufferings in the quest for the realization
                     of justice.

                         170. Much has been written on restorative justice, and it is not my
                     intention to review the distinct trends of opinion on the matter within the
                     confines of the present separate opinion. Yet, the issue cannot pass unno-
                     ticed here, and there is in my view one point to be made. In historical
                     perspective, there are traces of restorative justice in the presence, from
                     ancient to modern legal and cultural traditions, of the provision of com-
                     pensation due to victims of wrongful acts, attentive to their rehabilitation
                     but also to avoid reprisals or private revenge. As administration of justice
                     was gradually brought under centralized State control (during the
                     ­Middle Ages), there was a gradual shift from the provision of compen­
                      sation into retributive justice, a tendency which came to prevail in the
                      eighteenth century, with the multiplication of criminal law codes,
                      ­turning attention to the punishment of offenders rather than the redress
                       to individual victims 154.

                          171. By then, restorative justice may have faded, but did not vanish.
                       By the mid‑twentieth century (from the sixties onwards), with the emer-
                       gence of victimology 155, restorative justice began again to attract greater
                       attention and to gain in importance. Throughout the second half of the
                       twentieth century, the considerable evolution of the corpus juris of the
                     international law of human rights, being essentially victim-oriented,
                     ­fostered the new stream of restorative justice, attentive to the needed
                      ­rehabilitation of the victims (of torture). Its unprecedented projection
                       nowadays into the domain of international criminal justice — in cases of
                       core international crimes — makes us wonder whether we would be in
                       face of the conformation of a new chapter in restorative justice.



                        154 I. Bottigliero, Redress for Victims of Crimes under International Law, Leiden,

                     Nijhoff, 2004, pp. 13‑24, and cf. pp. 25, 27 and 35‑38.
                        155 Cf. IACtHR, case Tibi v. Ecuador (judgment of 7 September 2004), separate opinion

                     of Judge A. A. Cançado Trindade, paras. 16‑17.

                     136




6 CIJ1033.indb 268                                                                                              28/11/13 12:50

                     555 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                       172. If so, given the gravity of those core international crimes such as
                     the one of torture, one would likely be facing, nowadays, a co-existence
                     of elements proper to both restorative and retributive justice, in reaction
                     to particularly grave and systematic violations of their rights suffered by
                     the victims. The realization of justice appears, after all, as a form of repa-
                     ration itself, rehabilitating — to the extent possible — victims (of tor-
                     ture). May I just point out that I do not conceive restorative justice as
                     necessarily linked to reconciliation ; this latter can hardly be imposed
                     upon victims of torture, it can only come spontaneously from them 156,
                     and each of them has a unique psyche, reacting differently from others.
                     There is no room here for generalizations. I consider restorative justice as
                     necessarily centred on the rehabilitation of the victims of torture, so as to
                     render it possible to them to find bearable to keep on relating with fellow
                     human beings, and, ultimately, to keep on living in this world.


                        173. Restorative justice grows in importance in cases of grave and sys-
                     tematic violations of human rights, of the integrity of human beings, such
                     as the abominable practice of torture. Reparation to the victims naturally
                     envisages their rehabilitation. The (former) UN Commission on Human
                     Rights itself recognized, in its resolution 2003/72 (of 25 April 2003), that,
                     for the victims of grave violations of human rights, “public knowledge of
                     their suffering and the truth about the perpetrators” (including their
                     accomplices) of those violations, are “essential steps” towards their reha-
                     bilitation (para. 8).


                        174. It should be kept in mind that the restorative nature of redress to
                     victims is nowadays acknowledged in the domain not only of the interna-
                     tional law of human rights, but also of contemporary international crimi-
                     nal law (the Rome Statute of the ICC). Yet, the matter at issue is
                     susceptible of further development, bearing in mind the vulnerability of
                     the victims and the gravity of the harm they suffered. In so far as the
                     ­present case before this Court is concerned, the central position is that
                      of the human person, the victimized one, rather than of the State.


                                      XVI. Epilogue : Concluding Reflections

                       175. The factual background of the present case discloses a consider-
                     able total of victims, according to the fact‑finding already undertaken,
                     among those murdered, or arbitrarily detained and tortured, during the

                        156 A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional — Memo-

                     rias de la Corte Interamericana de Derechos Humanos, Belo Horizonte/Brazil, Ed. Del Rey,
                     2011, Annex II : “Responsabilidad, Perdón y Justicia como Manifestaciones de la
                     Conciencia Jurídica Universal”, pp. 267‑288.

                     137




6 CIJ1033.indb 270                                                                                              28/11/13 12:50

                     556 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     Habré regime in Chad (1982‑1990). The absolute prohibition of torture
                     being one of jus cogens — as reckoned by the ICJ itself in the present
                     Judgment — the obligations under a “core human rights Convention” of
                     the United Nations such as the Convention against Torture are not
                     ­simple obligations of means or conduct : they are, in my understanding,
                      obligations necessarily of result, as we are here in the domain of peremp-
                      tory norms of international law, of jus cogens, generating obligations
                      erga omnes partes under the Convention against Torture.

                        176. To the original grave violations of human rights, there follows an
                     additional violation : the continuing situation of the alleged victims’ lack
                     of access to justice and the impunity of the perpetrators of torture (and
                     their accomplices). This wrongful continuing situation is in breach of the
                     UN Convention against Torture as well as of the customary international
                     law prohibition of torture. I dare to nourish the hope that the present
                     Judgment of the ICJ, establishing violations of Articles 6 (2) and 7 (1) of
                     the Convention against Torture, and asserting the duty of prosecution
                     thereunder, will contribute to bridge the unfortunate gap between the
                     time of human justice and the time of human beings. It is about time that
                     this should happen. Time is to be made to work pro persona humana, pro
                     victima.
                        177. In this second decade of the twenty-first century — after far too
                     long a history —, the principle of universal jurisdiction, as set forth in the
                     CAT (Arts. 5 (2) and 7 (1)), appears nourished by the ideal of a universal
                     justice, without limits in time (past or future) or in space (being transfron-
                     tier). Furthermore, it transcends the inter‑State dimension, as it purports
                     to safeguard not the interests of individual States, but rather the funda-
                     mental values shared by the international community as a whole. There is
                     nothing extraordinary in this, if we keep in mind that, in historical per-
                     spective, international law itself precedes the inter-State dimension, and
                     even the States themselves. What stands above all is the imperative of
                     universal justice. This is in line with jusnaturalist thinking 157. The con-
                     temporary understanding of the principle of universal jurisdiction dis-
                     closes a new, wider horizon.


                       178. In it, we can behold the universalist international law, the new
                     universal jus gentium of our times 158 — remindful of the totus orbis of
                     Francisco de Vitoria and the societas generis humani of Hugo Grotius.

                        157 On the influence of natural law doctrines, cf., inter alia, e.g., M. Henzelin, Le prin-

                     cipe de l’universalité en droit pénal international — Droit et obligation pour les Etats de pour-
                     suivre et juger selon de principe de l’universalité, Basle/Geneva/Munich/Brussels, Helbing &
                     Lichtenhahn/Faculté de droit de Genève/Bruylant, 2000, pp. 81‑119, 349‑350 and 450.
                        158 Cf. A. A. Cançado Trindade, “International Law for Humankind : Towards a New

                     Jus Gentium — General Course on Public International Law — Part I”, 316 Recueil des
                     cours de l’Académie de droit international de La Haye (2005), pp. 432‑439.

                     138




6 CIJ1033.indb 272                                                                                                       28/11/13 12:50

                     557 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     Jus cogens marks its presence therein, in the absolute prohibition of tor-
                     ture. It is imperative to prosecute and judge cases of international
                     crimes — like torture — that shock the conscience of mankind. Torture
                     is, after all, reckoned in our times as a grave breach of international
                     human rights law and international humanitarian law, prohibited by con-
                     ventional and customary international law ; when systematically prac-
                     tised, it is a crime against humanity. This transcends the old paradigm of
                     State sovereignty : individual victims are kept in mind as belonging to
                     humankind ; this latter reacts, shocked by the perversity and inhumanity
                     of torture.

                        179. The advent of the international law of human rights has fostered
                     the expansion of international legal personality and responsibility, and
                     the evolution of the domain of reparations (in their distinct forms) due to
                     the victims of human rights violations. I have addressed this significant
                     development — which I refer to herein — in my recent separate opinion
                     appended to the Court’s Advisory Opinion on Judgment No. 2867 of the
                     Administrative Tribunal of the International Labour Organization upon a
                     Complaint Filed against the International Fund for Agricultural Develop-
                     ment (I.C.J. Reports 2012 (I), pp. 51-93, paras. 1-118). This development
                     has a direct bearing on reparations due to victims of torture.
                        180. Here, the suffering and the needs of those victims are to be kept in
                     mind. Rehabilitation of victims plays an important role here, bringing to
                     the fore a renewed vision of restorative justice. In effect, restorative jus-
                     tice, with its ancient roots (going back in time for some millennia, and
                     having manifested itself in earlier legal and cultural traditions around the
                     world), seems to have flourished again in our times. This is due, in my
                     perception, to the recognition that : (a) a crime such as torture, syste­
                     matically practised, has profound effects not only on the victims and their
                     next-of-kin, but also on the social milieu concerned ; (b) punishment of
                     the perpetrators cannot be dissociated from rehabilitation of the victims ;
                     (c) it becomes of the utmost importance to seek to heal the damage done
                     to the victims ; (d) in the hierarchy of values, making good the harm
                     done stands above punishment alone ; and (e) the central place in the
                     juridical process is occupied by the victim, the human person, rather than
                     by the State (with its monopoly of sanction).
                        181. We look here beyond the traditional inter‑State outlook, ascrib-
                     ing a central position to the individual victims, rather than to their States.
                     Had the inter‑State dimension not been surmounted, not much develop-
                     ment would have taken place in the present domain. The struggle against
                     impunity is accompanied by the endeavours towards the rehabilitation of
                     the victims. The realization of justice, with the judicial recognition of the
                     sufferings of the victims, is a form of the reparation due to them. This is
                     imperative, we have here moved from jus dispositivum to jus cogens.
                        182. Identified with general principles of law enshrining common and
                     superior values shared by the international community as a whole, jus
                     cogens ascribes an ethical content to the new jus gentium, the interna-

                     139




6 CIJ1033.indb 274                                                                                    28/11/13 12:50

                     558 	 obligation to prosecute or extradite (sep. op. cançado trindade)

                     tional law for humankind. In prohibiting torture in any circumstances
                     whatsoever, jus cogens exists indeed to the benefit of human beings, and
                     ultimately of humankind. Torture is absolutely prohibited in all its forms,
                     whichever misleading and deleterious neologisms are invented and
                     resorted to, to attempt to circumvent this prohibition.

                        183. In the aforementioned move from jus dispositivum to jus cogens,
                     this absolute prohibition knows no limits in time or space : it contains no
                     temporal limitations (being a prohibition also of customary international
                     law), and it ensues from a peremptory norm of a universalist international
                     law. Jus cogens flourished and asserted itself, and has had its material
                     content expanded, due to the awakening of the universal juridical con-
                     science, and the firm support it has received from a lucid trend of interna-
                     tional legal thinking. This latter has promptly discarded the limitations
                     and shortsightedness (in space and time) of legal positivism, and has
                     ­further dismissed the myopia and fallacy of so-called “realism”.

                        184. Last but not least, the emancipation of the individual from his
                     own State is, in my understanding, the greatest legacy of the consolida-
                     tion of the international law of human rights — and indeed of interna-
                     tional legal thinking — in the second half of the twentieth century,
                     amounting to a true and reassuring juridical revolution. Contemporary
                     international criminal law takes that emancipation into account, focusing
                     attention on the individuals (victimizers and their victims). Not only indi-
                     vidual rights, but also the corresponding State duties (of protection,
                     investigation, prosecution, sanction and reparation) emanate directly
                     from international law. Of capital importance here are the prima principia
                     (the general principles of law), amongst which the principles of humanity,
                     and of respect for the inherent dignity of the human person. This latter is
                     recalled by the UN Convention against Torture 159. An ethical content is
                     thus rescued and at last ascribed to the jus gentium of our times.



                                               (Signed) Antônio Augusto Cançado Trindade.




                       159   Second preambular paragraph.

                     140




6 CIJ1033.indb 276                                                                                  28/11/13 12:50

